Exhibit 10.4

 

Dated as of April 18, 2006

 

HUNTSMAN RECEIVABLES FINANCE LLC,
as the Company

 

HUNTSMAN (EUROPE) BVBA,
as Master Servicer

 

TIOXIDE AMERICAS INC.,
HUNTSMAN HOLLAND B.V.,
TIOXIDE EUROPE LIMITED,
HUNTSMAN INTERNATIONAL LLC,
HUNTSMAN PETROCHEMICALS (UK) LIMITED,
HUNTSMAN PROPYLENE OXIDE LTD.,
HUNTSMAN INTERNATIONAL FUELS, L.P.,
TIOXIDE EUROPE S.R.L.,
HUNTSMAN SURFACE SCIENCES lTALIA S.R.L.,
HUNTSMAN PATRICA S.R.L.,
TIOXIDE EUROPE S.L.,
HUNTSMAN PERFORMANCE PRODUCTS SPAIN, S.L.,
TIOXIDE EUROPE S.A.S.,
HUNTSMAN SURFACE SCIENCES (FRANCE) S.A.S.,
HUNTSMAN SURFACE SCIENCES UK LIMITED,
HUNTSMAN ETHYLENEAMINES LTD.,
HUNTSMAN PETROCHEMICAL CORPORATION
HUNTSMAN POLYMERS CORPORATION
HUNTSMAN EXPANDABLE POLYMERS COMPANY, LC
as Local Servicers

 

J.P. MORGAN BANK (IRELAND) plc,
as Trustee

 

PRICEWATERHOUSECOOPERS LLP,
as Liquidation Servicer

 

and

 

HUNTSMAN INTERNATIONAL LLC,
as Servicer Guarantor

 

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED
SERVICING AGREEMENT

 

--------------------------------------------------------------------------------

 

SIDLEY AUSTIN

WOOLGATE EXCHANGE
25 BASINGHALL STREET
LONDON EC2V 5HA
TELEPHONE 020 7360 3600
FACSIMILE 020 7626 7937

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

 

 

 

 

SECTION 1.01.

Definitions

 

 

 

 

SECTION 1.02.

Other Definitional Provisions

 

 

 

 

ARTICLE II ADMINISTRATION AND SERVICING OF RECEIVABLES

 

 

 

 

SECTION 2.01.

Appointment of Master Servicer and Local Servicers; Delegation

 

 

 

 

SECTION 2.02.

Servicing Procedures

 

 

 

 

SECTION 2.03.

Collections

 

 

 

 

SECTION 2.04.

Reconciliation of Deposits

 

 

 

 

SECTION 2.05.

Servicing Compensation

 

 

 

 

SECTION 2.06.

Advances by the Master Servicer

 

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

 

 

 

 

SECTION 3.01.

Representations and Warranties of the Master Servicer, Local Servicers and the
Servicer Guarantor

 

 

 

 

SECTION 3.02.

Additional Representations and Warranties of the Master Servicer

 

 

 

 

ARTICLE IV COVENANTS OF THE MASTER SERVICER AND THE SERVICER GUARANTOR

 

 

 

 

SECTION 4.01.

Delivery of Daily Reports

 

 

 

 

SECTION 4.02.

Delivery of Monthly Settlement Report

 

 

 

 

SECTION 4.03.

Delivery of Quarterly Master Servicer’s Certificates

 

 

 

 

SECTION 4.04.

Delivery of Independent Public Accountants’ Letter Related to Annual Review of
Originator Daily Reports, Daily Reports and Monthly Settlement Reports

 

 

 

 

SECTION 4.05.

Extension, Amendment and Adjustment of Receivables; Amendment of Policies

 

 

 

 

SECTION 4.06.

Protection of Holders’ Rights

 

 

 

 

SECTION 4.07.

Security Interest

 

 

 

 

SECTION 4.08.

Location of Records

 

 

--------------------------------------------------------------------------------


 

SECTION 4.09.

Inspection Rights

 

 

 

 

SECTION 4.10.

Delivery of Financial Reports

 

 

 

 

SECTION 4.11.

Notices

 

 

 

 

SECTION 4.12.

Servicing Standard

 

 

 

 

SECTION 4.13.

Delivery of Information or Documents Requested by the Company

 

 

 

 

SECTION 4.14.

Maintenance of Records

 

 

 

 

SECTION 4.15.

Compliance with FX Hedging Policy

 

 

 

 

SECTION 4.16.

Designated Lines of Business

 

 

 

 

SECTION 4.17.

Notice, Reports, Directions by Master Servicer

 

 

 

 

ARTICLE V OTHER MATTERS RELATING TO THE MASTER SERVICER

 

 

 

 

SECTION 5.01.

Merger, Consolidation, etc.

 

 

 

 

SECTION 5.02.

Indemnification of the Company, Liquidation Servicer, Trust and the Trustee

 

 

 

 

SECTION 5.03.

Master Servicer Not to Resign

 

 

 

 

SECTION 5.04.

Access to Certain Documentation and Information Regarding the Receivables

 

 

 

 

ARTICLE VI MASTER SERVICER DEFAULTS; MASTER SERVICER TERMINATION

 

 

 

 

SECTION 6.01.

Master Servicer Defaults

 

 

 

 

SECTION 6.02.

Trustee To Act; Appointment of Successor

 

 

 

 

SECTION 6.03.

Waiver of Past Defaults

 

 

 

 

ARTICLE VII GUARANTY

 

 

 

 

SECTION 7.01.

Guaranty

 

 

 

 

SECTION 7.02.

Scope of Guarantor’s Liability

 

 

 

 

SECTION 7.03.

The Company and the Trustee’s Right to Amend this Agreement

 

 

 

 

SECTION 7.04.

Waiver of Certain Rights by Guarantor

 

 

 

 

SECTION 7.05.

Master Servicer’s Obligations to Guarantor and Guarantor’s Obligations to Master
Servicer Subordinated

 

 

ii

--------------------------------------------------------------------------------


 

SECTION 7.06.

Guarantor to Pay the Company and the Trustee’s Expenses

 

 

 

 

SECTION 7.07.

Reinstatement

 

 

 

 

ARTICLE VIII MISCELLANEOUS PROVISIONS

 

 

 

 

SECTION 8.01.

Amendment

 

 

 

 

SECTION 8.02.

Termination

 

 

 

 

SECTION 8.03.

Governing Law

 

 

 

 

SECTION 8.04.

WAIVER OF TRIAL BY JURY AND SUBMISSION TO JURISDICTION

 

 

 

 

SECTION 8.05.

Notices

 

 

 

 

SECTION 8.06.

Counterparts

 

 

 

 

SECTION 8.07.

Third-Party Beneficiaries

 

 

 

 

SECTION 8.08.

Merger and Integration

 

 

 

 

SECTION 8.09.

Headings

 

 

 

 

SECTION 8.10.

No Set-Off

 

 

 

 

SECTION 8.11.

No Bankruptcy Petition

 

 

 

 

SECTION 8.12.

Responsible Officer Certificates; No Recourse

 

 

 

 

SECTION 8.13.

Consequential Damages

 

 

 

 

SECTION 8.14.

Liquidation Servicer

 

 

 

 

SECTION 8.15.

Effectiveness of this Agreement

 

 

SCHEDULES

 

Schedule 1

 

Form of Quarterly Master Servicer’s Certificate

Schedule 2

 

Form of Annual Agreed-Upon Procedures for Report Auditors

Schedule 3

 

Location of Records

Schedule 4

 

Liquidation Servicer Duties

 

iii

--------------------------------------------------------------------------------


 

This SECOND AMENDED AND RESTATED SERVICING AGREEMENT, dated as of April 18, 2006
(this “Agreement”), among (i) HUNTSMAN RECEIVABLES FINANCE LLC, a limited
liability company organized under the laws of the State of Delaware (the
“Company”), (ii) HUNTSMAN (EUROPE) BVBA, a company organized under the laws of
Belgium, as the master servicer (the “Master Servicer”), (iii) HUNTSMAN
INTERNATIONAL LLC, a Delaware limited liability company, TIOXIDE AMERICAS, INC.,
a company organized under the laws of the Cayman Islands, HUNTSMAN PROPYLENE
OXIDE LTD., a limited partnership organized under the laws of Texas, HUNTSMAN
INTERNATIONAL FUELS, L.P., a limited partnership organized under the laws of
Texas, HUNTSMAN HOLLAND B.V., a limited liability company organized under the
laws of the Netherlands, TIOXIDE EUROPE LIMITED, a corporation organized under
the laws of England and Wales, HUNTSMAN PETROCHEMICALS (UK) LIMITED, a
corporation organized under the laws of England and Wales, TIOXIDE EUROPE
S.R.L., a limited liability company organized under the laws of Italy, HUNTSMAN
SURFACE SCIENCES ITALIA S.R.L., a limited liability company organized under the
laws of Italy, HUNTSMAN PATRICA S.R.L., a limited liability company organized
under the laws of Italy, TIOXIDE EUROPE S.L., a closed limited liability company
organized under the laws of Spain, HUNTSMAN PERFORMANCE PRODUCTS SPAIN S.L., a
closed limited liability company organized under the laws of Spain, TIOXIDE
EUROPE S.A.S., a closed, simplified limited liability company organized under
the laws of France, HUNTSMAN SURFACE SCIENCES (FRANCE) S.A.S., a closed,
simplified limited liability company organized under the laws of France,
HUNTSMAN SURFACE SCIENCES UK LIMITED, a private limited company organized under
the laws of England and Wales, HUNTSMAN ETHYLENEAMINES LTD., a limited
partnership organized under the laws of Texas, HUNTSMAN PETROCHEMICAL
CORPORATION, a corporation organized under the laws of Delaware, HUNTSMAN
POLYMERS CORPORATION, a corporation organized under the laws of Delaware, and
HUNTSMAN EXPANDABLE POLYMERS COMPANY, LC, a limited liability company organized
under the laws of Utah, as Local Servicers (defined below), (iv) HUNTSMAN
INTERNATIONAL LLC, a limited liability company established under the laws of the
State of Delaware, as Servicer Guarantor (the “Servicer Guarantor” and, from
time to time “Huntsman International”, and (v) J.P. MORGAN BANK (IRELAND) plc
selected, not in its individual capacity, but solely as trustee (in such
capacity, the “Trustee”) and (vi) PRICEWATERHOUSECOOPERS LLP, a limited
liability partnership incorporated under the laws of England and Wales
(registered number OC303525), as Liquidation Servicer (the “Liquidation
Servicer”), amends and restates the AMENDED AND RESTATED SERVICING AGREEMENT,
dated as of October 21, 2002 (the “Original Agreement”) among (i) the Company,
(ii) the Master Servicer, (iii) TIOXIDE AMERICAS, INC., HUNTSMAN HOLLAND B.V.,
TIOXIDE EUROPE LIMITED, HUNTSMAN INTERNATIONAL LLC, HUNTSMAN PETROCHEMICALS (UK)
LIMITED, HUNTSMAN PROPYLENE OXIDE LTD., HUNTSMAN INTERNATIONAL FUELS, L.P.,
TIOXIDE EUROPE S.R.L., HUNTSMAN SURFACE SCIENCES ITALIA S.R.L., HUNTSMAN PATRICA
S.R.L., TIOXIDE EUROPE S.L., HUNTSMAN PERFORMANCE PRODUCTS SPAIN, S.L., TIOXIDE
EUROPE S.A.S., HUNTSMAN SURFACE SCIENCES (FRANCE) S.A.S., HUNTSMAN SURFACE
SCIENCES UK LTD, and HUNTSMAN ETHYLENEAMINES LTD., as Local Servicers
thereunder, (iv) the Servicer Guarantor, (v) the Trustee and (vi) the
Liquidation Servicer.

 

4

--------------------------------------------------------------------------------


 

W I T N E S S E T H :

 

WHEREAS, Tioxide Americas Inc., Huntsman Propylene Oxide Ltd., Huntsman
International Fuel L.P., Huntsman Ethyleneamines Ltd., Huntsman Petrochemical
Corporation, Huntsman Polymers Corporation and Huntsman Expandable Polymers
Company, LC (each a “U.S. Originator” and together the “U.S. Originators”) and
Huntsman International have entered into the Second Amended and Restated U.S.
Receivables Purchase Agreement, dated as of the date hereof (as amended,
restated or otherwise modified and in effect from time to time, the “U.S.
Receivables Purchase Agreement”);

 

WHEREAS, pursuant to the U.S. Receivables Purchase Agreement, the U.S.
Originators shall sell to Huntsman International and Huntsman International
shall purchase from the U.S. Originators all of the U.S. Originators’ right,
title and interest in, to and under certain Receivables now existing and
hereafter arising from time to time and other Receivable Assets (as defined in
the U.S. Receivables Purchase Agreement) related to such Receivables;

 

WHEREAS, Huntsman Surface Sciences UK Limited, Tioxide Europe Limited and
Huntsman Petrochemicals (UK) Limited (each a “UK Originator” and together the
“UK Originators”) and Huntsman International have entered into the Second
Amended and Restated UK Receivables Purchase Agreement, dated as of the date
hereof (as amended, restated or otherwise modified and in effect from time to
time, the “UK Receivables Purchase Agreement”);

 

WHEREAS, pursuant to the UK Receivables Purchase Agreement, the UK Originators
shall sell to Huntsman International and Huntsman International shall purchase
from the UK Originators all of the UK Originators’ right, title and interest in,
to and under certain Receivables now existing and hereafter arising from time to
time and other Receivable Assets (as defined in the UK Receivables Purchase
Agreement) related to such Receivables;

 

WHEREAS, Huntsman Holland B.V. (the “Dutch Originator”), Tioxide Europe Srl,
Huntsman Surface Sciences Italia Srl and Huntsman Patrica Srl, (each an “Italian
Originator” and together the “Italian Originators”), Tioxide Europe S.L., and
Huntsman Surface Sciences Ibérica, S.L., (each a “Spanish Originator” and
together the “Spanish Originators”), Tioxide Europe SAS, and Huntsman Surface
Sciences (France) S.A.S., (each a “French Originator” and together the “French
Originators” and, together with the Dutch Originator, the Italian Originators
and the Spanish Originators, the “European Originators”), Huntsman International
and the Company have entered into an Amended and Restated Omnibus Receivables
Purchase Agreement, dated as of the date hereof (as amended, restated or
otherwise modified and in effect from time to time, the “Omnibus Receivables
Purchase Agreement”);

 

WHEREAS, pursuant to the Omnibus Receivables Purchase Agreement, the European
Originators (except for the French Originators) shall sell to Huntsman
International and Huntsman International shall purchase from the European
Originators (except for the French Originators), all of such European
Originators’ right, title and interest in, to and under certain Receivables
originated by such European Originator now existing and hereafter arising from
time to time and the other Receivable Assets related to such Receivables;

 

WHEREAS, pursuant to the Omnibus Receivables Purchase Agreement, the French
Originators shall sell to the Company, and the Company shall purchase from the
French Originators, all of the French Originators’ right, title and interest in,
to and under certain

 

5

--------------------------------------------------------------------------------


 

Receivables originated by the French Originators now existing and hereafter
arising from time to time and the other Receivable Assets related to such
Receivables;

 

WHEREAS, Huntsman International (collectively with the U.S. Originators, the UK
Originators and the European Originators, the “Originators”) and the Company
have entered into an Amended and Restated Contribution Agreement, dated as of
the date hereof (as amended, restated or otherwise modified and in effect from
time to time, the “Contribution Agreement” and, collectively with the
Receivables Purchase Agreements, the “Origination Agreements”);

 

WHEREAS, the Company, the Master Servicer and the Trustee have entered into the
Second Amended and Restated Pooling Agreement, dated as of April 18, 2006 (as
amended, restated or otherwise modified and in effect from time to time, the
“Pooling Agreement”);

 

WHEREAS, pursuant to the Pooling Agreement, (i) the Company shall grant to the
Trust, and the Trust will receive from the Company, a Participation (without
effecting any transfer or conveyance of any right, title or interest thereunder)
in the Company’s right, title and interest in, to and under the Receivables, and
the related other Participation Assets owned by the Company, and (ii) the
Company grants to the Trust a security interest in all of its right, title and
interest in, to and under the Receivables and the related other Participation
Assets and the Origination Agreements; and

 

WHEREAS, in accordance with Section 6.02(b) and Schedule 4 of this Agreement,
the Liquidation Servicer may commence the performance of its services for the
Company;

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:

 


ARTICLE I

 


DEFINITIONS

 


SECTION 1.01.                                                          
DEFINITIONS.

 

Capitalized terms used herein shall, unless otherwise defined or referenced
herein, have the meanings assigned to such terms in Annex X attached to the
Pooling Agreement which Annex X is incorporated by reference herein.

 


SECTION 1.02.                                                           OTHER
DEFINITIONAL PROVISIONS.

 


(A)                                  ALL TERMS DEFINED IN THIS AGREEMENT
(DIRECTLY OR BY INCORPORATION BY REFERENCE PURSUANT TO SECTION 1.01) SHALL HAVE
THE DEFINED MEANINGS WHEN USED IN ANY CERTIFICATES OR OTHER DOCUMENT MADE OR
DELIVERED PURSUANT HERETO UNLESS OTHERWISE DEFINED THEREIN.

 


(B)                                 AS USED HEREIN AND IN ANY CERTIFICATE OR
OTHER DOCUMENT MADE OR DELIVERED PURSUANT HERETO OR THERETO, ACCOUNTING TERMS
NOT DEFINED HEREIN (DIRECTLY OR BY INCORPORATION BY REFERENCE PURSUANT TO
SECTION 1.01) AND ACCOUNTING TERMS PARTLY DEFINED HEREIN (DIRECTLY OR BY
INCORPORATION BY REFERENCE PURSUANT TO SECTION 1.01), TO THE EXTENT NOT DEFINED,
SHALL HAVE THE RESPECTIVE MEANINGS GIVEN TO THEM UNDER GAAP. TO THE EXTENT THAT
THE DEFINITIONS OF ACCOUNTING TERMS HEREIN OR INCORPORATED BY REFERENCE HEREIN
ARE INCONSISTENT WITH THE

 

6

--------------------------------------------------------------------------------


 


MEANINGS OF SUCH TERMS UNDER GAAP, THE DEFINITIONS CONTAINED HEREIN OR
INCORPORATED BY REFERENCE HEREIN SHALL CONTROL.

 


(C)                                  THE WORDS “HEREOF”, “HEREIN” AND
“HEREUNDER” AND WORDS OF SIMILAR IMPORT WHEN USED IN THIS AGREEMENT SHALL REFER
TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION OF THIS
AGREEMENT, AND SECTION, SCHEDULE AND EXHIBIT REFERENCES CONTAINED IN THIS
AGREEMENT ARE REFERENCES TO SECTIONS, SCHEDULES AND EXHIBITS IN OR TO THIS
AGREEMENT UNLESS OTHERWISE SPECIFIED.

 


(D)                                 THE DEFINITIONS CONTAINED HEREIN OR
INCORPORATED BY REFERENCE HEREIN ARE APPLICABLE TO THE SINGULAR AS WELL AS THE
PLURAL FORMS OF SUCH TERMS AND TO THE MASCULINE, THE FEMININE AND THE NEUTER
GENDERS OF SUCH TERMS.

 


(E)                                  ANY REFERENCE HEREIN OR IN ANY OTHER
TRANSACTION DOCUMENT TO A PROVISION OF THE CODE, 1940 ACT, ERISA OR THE
APPLICABLE UCC SHALL BE DEEMED TO BE ALSO A REFERENCE TO ANY SUCCESSOR PROVISION
THERETO.

 


(F)                                    ANY REFERENCE HEREIN TO A SCHEDULE OR
EXHIBIT TO THIS AGREEMENT SHALL BE DEEMED TO BE A REFERENCE TO SUCH SCHEDULE OR
EXHIBIT AS IT MAY BE AMENDED, MODIFIED OR SUPPLEMENTED FROM TIME TO TIME TO THE
EXTENT THAT SUCH SCHEDULE OR EXHIBIT MAY BE AMENDED, MODIFIED OR SUPPLEMENTED
(OR ANY TERM OR PROVISION OF ANY TRANSACTION DOCUMENT MAY BE AMENDED THAT WOULD
HAVE THE EFFECT OF AMENDING, MODIFYING OR SUPPLEMENTING INFORMATION CONTAINED IN
SUCH SCHEDULE OR EXHIBIT) IN COMPLIANCE WITH THE TERMS OF THE TRANSACTION
DOCUMENTS.

 


(G)                                 ANY REFERENCE IN THIS AGREEMENT TO ANY
REPRESENTATION, WARRANTY OR COVENANT “DEEMED” TO HAVE BEEN MADE IS INTENDED TO
ENCOMPASS ONLY REPRESENTATIONS, WARRANTIES OR COVENANTS THAT ARE EXPRESSLY
STATED TO BE REPEATED ON OR AS OF DATES FOLLOWING THE EXECUTION AND DELIVERY OF
THIS AGREEMENT, AND NO SUCH REFERENCE SHALL BE INTERPRETED AS A REFERENCE TO ANY
IMPLICIT, INFERRED, TACIT OR OTHERWISE UNEXPRESSED REPRESENTATION, WARRANTY OR
COVENANT.

 


(H)                                 THE WORDS “INCLUDE”, “INCLUDES” OR
“INCLUDING” SHALL BE INTERPRETED AS IF FOLLOWED, IN EACH CASE, BY THE PHRASE
“WITHOUT LIMITATION”.

 


ARTICLE II

 


ADMINISTRATION AND SERVICING OF RECEIVABLES

 


SECTION 2.01.                                                          
APPOINTMENT OF MASTER SERVICER AND LOCAL SERVICERS; DELEGATION.

 


(A)                                  (I) THE COMPANY HEREBY APPOINTS THE MASTER
SERVICER TO ACT AS, AND THE MASTER SERVICER HEREBY ACCEPTS ITS APPOINTMENT AND
AGREES TO ACT AS, MASTER SERVICER UNDER THE POOLING AND SERVICING AGREEMENTS.
THE MASTER SERVICER SHALL HAVE RESPONSIBILITY FOR THE MANAGEMENT OF THE
SERVICING AND RECEIPT OF COLLECTIONS IN RESPECT OF THE RECEIVABLES ORIGINATED BY
THE ORIGINATORS AND OWNED BY THE COMPANY. THE MASTER SERVICER SHALL HAVE THE
AUTHORITY TO MAKE ANY MANAGEMENT DECISIONS RELATING TO EACH SUCH RECEIVABLE TO
THE EXTENT SUCH AUTHORITY IS GRANTED TO THE MASTER SERVICER HEREUNDER AND UNDER
ANY POOLING AND SERVICING AGREEMENT. UNLESS AND UNTIL THE MASTER SERVICER HAS
BEEN

 

7

--------------------------------------------------------------------------------


 


REPLACED AS MASTER SERVICER IN ACCORDANCE WITH THE PROVISIONS HEREOF, THE
COMPANY, THE TRUSTEE AND THE HOLDERS SHALL TREAT THE MASTER SERVICER AS MASTER
SERVICER AND MAY CONCLUSIVELY RELY ON THE INSTRUCTIONS, NOTICES AND REPORTS OF
THE MASTER SERVICER FOR SO LONG AS THE MASTER SERVICER CONTINUES IN ITS
APPOINTMENT AS MASTER SERVICER.

 


(B)                                 IN ADDITION TO THE APPOINTMENT OF EACH OF
THE LOCAL SERVICERS PURSUANT TO SECTION 2.01(C), AND WITHOUT LIMITING THE
GENERALITY OF SECTION 2.02 AND SUBJECT TO SECTION 6.02, EACH OF THE MASTER
SERVICER AND ANY LOCAL SERVICER IS HEREBY FURTHER AUTHORIZED AND EMPOWERED TO
DELEGATE OR ASSIGN ANY OR ALL OF ITS SERVICING, COLLECTION, ENFORCEMENT AND
ADMINISTRATIVE DUTIES HEREUNDER WITH RESPECT TO THE RECEIVABLES TO ONE OR MORE
PERSONS WHO AGREE TO CONDUCT SUCH DUTIES IN ACCORDANCE WITH THE POLICIES;
PROVIDED, HOWEVER, THAT, WITH RESPECT TO ANY SUCH PERSON, THE MASTER SERVICER OR
SUCH LOCAL SERVICER SHALL GIVE PRIOR WRITTEN NOTICE TO THE COMPANY, THE TRUSTEE
AND EACH FUNDING AGENT PRIOR TO ANY SUCH DELEGATION OR ASSIGNMENT. PRIOR TO SUCH
DELEGATION OR ASSIGNMENT BEING EFFECTIVE, THE MASTER SERVICER SHALL HAVE
RECEIVED THE WRITTEN CONSENT OF THE COMPANY, THE TRUSTEE AND THE FUNDING
AGENT(S) REPRESENTING MORE THAN 50% OF THE AGGREGATE INVESTED AMOUNT TO SUCH
DELEGATION OR ASSIGNMENT. NO DELEGATION OR ASSIGNMENT OF DUTIES BY THE MASTER
SERVICER PERMITTED HEREUNDER (INCLUDING ANY SUB-DELEGATION BY A LOCAL SERVICER)
SHALL RELIEVE THE MASTER SERVICER OF ITS LIABILITY AND RESPONSIBILITY WITH
RESPECT TO SUCH DUTIES.

 


(C)                                  IN ORDER TO PERFORM THE OBLIGATIONS
HEREUNDER, THE MASTER SERVICER MAY FROM TIME TO TIME APPOINT ONE OR MORE
ORIGINATORS OR OTHER AFFILIATES AS A LOCAL SERVICER (EACH ENTITY, IN SUCH
CAPACITY, “LOCAL SERVICER”) FOR THE RECEIVABLES OWNED BY THE COMPANY; PROVIDED
THAT THE MASTER SERVICER MAY APPOINT AN AFFILIATE WHICH IS NOT AN ORIGINATOR OF
THE RECEIVABLES THAT ARE TO BE SERVICED ONLY WITH THE PRIOR WRITTEN CONSENT OF
THE FUNDING AGENT(S) REPRESENTING MORE THAN 50% OF THE AGGREGATE INVESTED
AMOUNT. REFERENCES TO THE SERVICING COVENANTS, DUTIES AND OBLIGATIONS OF THE
MASTER SERVICER HEREUNDER SHALL ALSO BE DEEMED TO REFER TO THE LOCAL SERVICERS’
COVENANTS, DUTIES AND OBLIGATIONS; PROVIDED, HOWEVER, THAT IN THE EVENT THAT A
LOCAL SERVICER SHALL RESIGN OR BE REMOVED FROM ITS POSITION, UNLESS AN ALTERNATE
LOCAL SERVICER IS APPOINTED BY THE MASTER SERVICER, THE MASTER SERVICER SHALL
ITSELF SERVICE THE RECEIVABLES PREVIOUSLY SERVICED BY SUCH LOCAL SERVICER.

 


(D)                                 EACH OF THE LOCAL SERVICERS SHALL MANAGE THE
SERVICING AND ADMINISTRATION OF RECEIVABLES TO BE SERVICED BY IT, THE COLLECTION
OF PAYMENTS DUE UNDER SUCH RECEIVABLES, THE PREPARATION AND SUBMISSION OF THE
ORIGINATOR DAILY REPORT, AND THE CHARGING OFF OF ANY SUCH RECEIVABLES AS
UNCOLLECTIBLE, ALL IN ACCORDANCE WITH THE POLICIES AND THE TERMS OF THE POOLING
AND SERVICING AGREEMENTS. TO THE EXTENT ANY ORIGINATOR OR OTHER AFFILIATE OF THE
MASTER SERVICER IS APPOINTED AS A LOCAL SERVICER, SUCH LOCAL SERVICER SHALL,
WITH RESPECT TO THE RECEIVABLES TO BE SERVICED BY IT, HAVE ALL THE RIGHTS AND
PRIVILEGES PROVIDED HEREUNDER TO THE MASTER SERVICER WITH RESPECT TO THE
SERVICING OF RECEIVABLES (SUBJECT TO THE LIMITATIONS AND CONDITIONS SET FORTH
HEREIN).

 

8

--------------------------------------------------------------------------------


 


SECTION 2.02.                                                          
SERVICING PROCEDURES.

 


(A)                                  THE MASTER SERVICER SHALL HAVE FULL POWER
AND AUTHORITY, ACTING ALONE OR THROUGH ANY PARTY PROPERLY APPOINTED OR OTHERWISE
DESIGNATED BY IT HEREUNDER, TO DO ANY AND ALL THINGS IN CONNECTION WITH SUCH
SERVICING AND ADMINISTRATION THAT IT MAY DEEM NECESSARY OR DESIRABLE, BUT
SUBJECT TO THE TERMS OF THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS.
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING AND SUBJECT TO SECTION 6.01,
THE MASTER SERVICER AND ITS DESIGNEES ARE HEREBY AUTHORIZED AND EMPOWERED (I) TO
EXECUTE AND DELIVER, ANY AND ALL INSTRUMENTS OF SATISFACTION OR CANCELLATION, OR
OF PARTIAL OR FULL RELEASE OR DISCHARGE, AND ALL OTHER COMPARABLE INSTRUMENTS,
WITH RESPECT TO THE RECEIVABLES AND, AFTER THE DELINQUENCY OF ANY RECEIVABLE AND
TO THE EXTENT PERMITTED UNDER AND IN COMPLIANCE WITH THE POLICIES AND WITH
APPLICABLE REQUIREMENTS OF LAW, TO COMMENCE ENFORCEMENT PROCEEDINGS WITH RESPECT
TO RECEIVABLES AND (II) TO MAKE ANY FILINGS, REPORTS, NOTICES, APPLICATIONS,
REGISTRATIONS WITH, AND TO SEEK ANY CONSENTS OR AUTHORIZATIONS FROM THE UNITED
STATES SECURITIES AND EXCHANGE COMMISSION, ANY STATE SECURITIES AUTHORITY AND
ANY FOREIGN SECURITIES AUTHORITY ON BEHALF OF THE TRUST AS MAY BE NECESSARY OR
ADVISABLE TO COMPLY WITH ANY FEDERAL, STATE OR FOREIGN SECURITIES OR REPORTING
REQUIREMENTS OR LAWS.

 


(B)                                 WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING AND SUBJECT TO SECTION 6.02, THE MASTER SERVICER AND ITS DESIGNEES ARE
HEREBY AUTHORIZED AND EMPOWERED TO GIVE WRITTEN DIRECTION TO THE TRUSTEE WITH
RESPECT TO TRANSFERS WITHIN AND WITHDRAWALS FROM THE COMPANY CONCENTRATION
ACCOUNTS AND PAYMENTS TO THE COMPANY RECEIPTS ACCOUNTS (WHICH DIRECTIONS MAY BE
IN THE FORM OF A DAILY REPORT) AND AS OTHERWISE SPECIFIED IN THE POOLING AND
SERVICING AGREEMENTS.

 


(C)                                  THE MASTER SERVICER AND ITS DESIGNEES
SHALL, AT THE MASTER SERVICER’S OWN COST AND EXPENSE AND AS AGENT FOR THE
COMPANY, COLLECT, AND IN ACCORDANCE WITH THE POLICIES, AS AND WHEN THE SAME
BECOMES DUE, THE AMOUNT OWING ON EACH RECEIVABLE. THE MASTER SERVICER AND ITS
DESIGNEES SHALL NOT MAKE ANY MATERIAL CHANGE IN ITS ADMINISTRATIVE, SERVICING
AND COLLECTION SYSTEMS THAT DEVIATES FROM THE POLICIES, EXCEPT AS EXPRESSLY
PERMITTED BY THE TERMS OF THE POOLING AND SERVICING AGREEMENTS AND AFTER GIVING
WRITTEN NOTICE TO THE TRUSTEE OF ANY SUCH CHANGE. IN THE EVENT OF DEFAULT UNDER
ANY RECEIVABLE, THE MASTER SERVICER AND ITS DESIGNEES SHALL HAVE THE POWER AND
AUTHORITY, ON BEHALF OF THE COMPANY, TO TAKE SUCH ACTION IN RESPECT OF SUCH
RECEIVABLE AS THE MASTER SERVICER AND ITS DESIGNEES MAY DEEM ADVISABLE. IN THE
ENFORCEMENT OR COLLECTION OF ANY RECEIVABLE, THE MASTER SERVICER AND ANY OF ITS
DESIGNEES SHALL BE ENTITLED, BUT NOT REQUIRED, TO SUE THEREON IN (I) ITS OWN
NAME OR (II) IF, BUT ONLY IF, THE COMPANY CONSENTS IN WRITING (WHICH SHALL NOT
BE UNREASONABLY WITHHELD), AS AGENT FOR THE COMPANY. IN NO EVENT SHALL THE
MASTER SERVICER OR ANY OF ITS DESIGNEES BE ENTITLED TO TAKE ANY ACTION THAT
WOULD MAKE THE COMPANY, THE TRUSTEE, ANY FUNDING AGENT OR ANY INVESTOR
CERTIFICATEHOLDER A PARTY TO ANY LITIGATION WITHOUT THE EXPRESS PRIOR WRITTEN
CONSENT OF SUCH PERSON.

 


(D)                                 EXCEPT AS PROVIDED IN ANY POOLING AND
SERVICING AGREEMENTS, NEITHER THE MASTER SERVICER, ITS DESIGNEES NOR THE
LIQUIDATION SERVICER OR ANY SUCCESSOR MASTER SERVICER SHALL BE OBLIGATED TO USE
SEPARATE SERVICING PROCEDURES, OFFICES, EMPLOYEES OR ACCOUNTS FOR SERVICING THE
RECEIVABLES TRANSFERRED TO THE

 

9

--------------------------------------------------------------------------------


 


COMPANY FROM THE PROCEDURES, OFFICES, EMPLOYEES AND ACCOUNTS USED BY THE MASTER
SERVICER OR ANY LOCAL SERVICER OR SUCCESSOR MASTER SERVICER, AS THE CASE MAY BE,
IN CONNECTION WITH SERVICING OTHER RECEIVABLES.

 


(E)                                  THE MASTER SERVICER AND ITS DESIGNEES SHALL
COMPLY WITH AND PERFORM ITS SERVICING OBLIGATIONS WITH RESPECT TO THE
RECEIVABLES IN ACCORDANCE WITH THE CONTRACTS RELATING TO THE RECEIVABLES AND THE
POLICIES.

 


(F)                                    THE MASTER SERVICER AND ITS DESIGNEES
SHALL NOT TAKE ANY ACTION TO CAUSE ANY U.S. RECEIVABLE NOT EVIDENCED BY ANY
“INSTRUMENT” OR WHICH DOES NOT CONSTITUTE “CHATTEL PAPER” (EACH AS DEFINED UNDER
THE APPLICABLE UCC OR OTHER SIMILAR APPLICABLE LAW, STATUTE OR LEGISLATION) UPON
ORIGINATION TO BECOME EVIDENCED BY AN “INSTRUMENT” OR BECOME “CHATTEL PAPER” AND
THE MASTER SERVICER OR ITS DESIGNEE SHALL NOT TAKE ANY ACTION TO CAUSE ANY
INTEREST IN ANY U.S. RECEIVABLE TO BE EVIDENCED BY ANY TITLE DOCUMENTS IN BEARER
FORM, EXCEPT IN CONNECTION WITH ITS ENFORCEMENT OR COLLECTION OF SUCH
RECEIVABLE. IF ANY U.S. RECEIVABLE IS EVIDENCED BY AN “INSTRUMENT” OR “CHATTEL
PAPER” (AS DEFINED UNDER THE APPLICABLE UCC), THE MASTER SERVICER OR ITS
DESIGNEE SHALL EITHER (I) DELIVER SUCH INSTRUMENT OR TITLE DOCUMENTS TO THE
TRUSTEE AS SOON AS REASONABLY PRACTICABLE, BUT IN NO EVENT MORE THAN THREE (3)
CALENDAR DAYS AFTER EXECUTION THEREOF OR (II) APPROPRIATELY MARK THE CONTRACT
RELATING TO SUCH RECEIVABLE WITH WORDS SUBSTANTIALLY TO THE FOLLOWING EFFECT:
“THIS RECEIVABLE HAS BEEN PLEDGED TO J.P. MORGAN BANK (IRELAND) PLC, AS TRUSTEE
PURSUANT TO THE TERMS AND CONDITIONS OF THE SECOND AMENDED AND RESTATED POOLING
AGREEMENT, DATED AS OF APRIL 18, 2006, AMONG HUNTSMAN RECEIVABLES FINANCE, LLC,
HUNTSMAN (EUROPE) BVBA AND J.P. MORGAN BANK (IRELAND) PLC.”

 


SECTION 2.03.                                                          
COLLECTIONS.

 


(A)                                  THE MASTER SERVICER AND ITS DESIGNEES SHALL
INSTRUCT ALL OBLIGORS TO MAKE ALL PAYMENTS IN RESPECT OF THE RECEIVABLES TO ONE
OF THE COLLECTION ACCOUNTS. EACH OF THE COMPANY AND THE MASTER SERVICER
REPRESENTS, WARRANTS AND AGREES THAT ALL COLLECTIONS SHALL BE COLLECTED,
PROCESSED AND DEPOSITED BY IT PURSUANT TO, AND IN ACCORDANCE WITH THE TERMS OF,
THE POOLING AND SERVICING AGREEMENTS. WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, THE MASTER SERVICER SHALL COMPLY WITH THE PROVISIONS OF SECTION
3.01(F) OF THE POOLING AGREEMENT AS TO REMITTANCE OF FUNDS AVAILABLE IN ANY
COLLECTION ACCOUNT OR MASTER COLLECTION ACCOUNT. ALL COLLECTIONS IN THE
COLLECTION ACCOUNTS OR MASTER COLLECTION ACCOUNTS SHALL BE TRANSFERRED TO THE
APPLICABLE COMPANY CONCENTRATION ACCOUNTS BY NO LATER THAN 12:30 P.M. LONDON
TIME ON THE NEXT BUSINESS DAY FOLLOWING THE DAY OF RECEIPT OF COLLECTIONS IN THE
COLLECTION ACCOUNTS. IN THE EVENT THAT ANY PAYMENTS IN RESPECT OF ANY RECEIVABLE
ARE MADE DIRECTLY TO THE MASTER SERVICER OR ANY LOCAL SERVICER, THE MASTER
SERVICER OR SUCH LOCAL SERVICER SHALL, WITHIN ONE (1) BUSINESS DAY OF RECEIPT
THEREOF, DELIVER OR DEPOSIT SUCH AMOUNTS TO THE APPROPRIATE CURRENCY COMPANY
CONCENTRATION ACCOUNT AND, PRIOR TO FORWARDING SUCH AMOUNTS, THE MASTER SERVICER
OR THE LOCAL SERVICER SHALL HOLD SUCH PAYMENTS ON BEHALF OF THE COMPANY.

 

10

--------------------------------------------------------------------------------


 


(B)                                 THE MASTER SERVICER SHALL ADMINISTER AMOUNTS
ON DEPOSIT IN THE COLLECTION ACCOUNTS AND THE MASTER COLLECTION ACCOUNTS IN
ACCORDANCE WITH THE TERMS OF THE POOLING AND SERVICING AGREEMENTS. THE TRUSTEE
(AT THE DIRECTION OF THE MASTER SERVICER) SHALL ADMINISTER AMOUNTS ON DEPOSIT IN
THE COMPANY CONCENTRATION ACCOUNTS IN ACCORDANCE WITH THE TERMS OF THE POOLING
AND SERVICING AGREEMENTS. EACH OF THE COMPANY AND THE MASTER SERVICER
ACKNOWLEDGES AND AGREES THAT (I) IT SHALL NOT HAVE ANY RIGHT TO WITHDRAW ANY
FUNDS ON DEPOSIT IN ANY COLLECTION ACCOUNT AND THE MASTER COLLECTION ACCOUNT
EXCEPT PURSUANT TO THE TERMS OF THE POOLING AND SERVICING AGREEMENTS AND (II)
ALL AMOUNTS DEPOSITED IN ANY COMPANY CONCENTRATION ACCOUNT SHALL BE UNDER THE
SOLE DOMINION AND CONTROL OF THE TRUSTEE (IN EACH CASE PURSUANT TO THE SECURITY
INTEREST GRANTED BY THE COMPANY UNDER THE POOLING AGREEMENT), SUBJECT TO THE
MASTER SERVICER’S RIGHTS TO DIRECT THE APPLICATIONS AND TRANSFERS OF ANY SUCH
AMOUNTS AS PROVIDED BY THE TERMS OF ANY POOLING AND SERVICING AGREEMENTS, SUCH
DIRECTIONS TO BE INCLUDED IN THE DAILY REPORT.

 


(C)                                  IF THE COLLECTIONS RECEIVED IN RESPECT OF A
RECEIVABLE THAT IS NOT SET FORTH IN A DAILY REPORT CAN BE IDENTIFIED BY THE
MASTER SERVICER WITHIN FIVE (5) LOCAL BUSINESS DAYS OF RECEIPT, THE MASTER
SERVICER SHALL SEND WRITTEN NOTICE TO THE TRUSTEE IDENTIFYING SUCH RECEIVABLE
AND SETTING FORTH THE AMOUNT OF COLLECTIONS ATTRIBUTABLE TO SUCH RECEIVABLE. IF
THE TRUSTEE SHALL HAVE RECEIVED SUCH WRITTEN NOTICE WITHIN FIVE (5) LOCAL
BUSINESS DAYS OF THE LOCAL BUSINESS DAY ON WHICH SUCH COLLECTIONS HAVE BEEN
DEPOSITED INTO A COLLECTION ACCOUNT, SUCH COLLECTIONS SHALL BE TRANSFERRED TO
THE RELEVANT COMPANY RECEIPTS ACCOUNT BY THE TRUSTEE.

 


(D)                                 THE MASTER SERVICER HEREBY AGREES THAT IF
THE MASTER SERVICER CAN ATTRIBUTE A COLLECTION TO A SPECIFIC OBLIGOR AND A
SPECIFIC RECEIVABLE, THEN SUCH COLLECTION SHALL BE APPLIED TO PAY SUCH
RECEIVABLE OF SUCH OBLIGOR; PROVIDED, HOWEVER, THAT IF THE MASTER SERVICER
CANNOT ATTRIBUTE A COLLECTION TO A SPECIFIC RECEIVABLE, THEN SUCH COLLECTION
SHALL BE APPLIED TO PAY THE RECEIVABLES OF SUCH OBLIGOR IN THE ORDER OF MATURITY
OF SUCH RECEIVABLES, BEGINNING WITH THE RECEIVABLE THAT HAS BEEN OUTSTANDING THE
LONGEST PERIOD OF TIME AND ENDING WITH THE RECEIVABLE THAT HAS BEEN OUTSTANDING
THE SHORTEST PERIOD OF TIME.

 


(E)                                  THE MASTER SERVICER SHALL PROCURE THE
FORWARD RATES FROM THE FX COUNTERPARTY IN ORDER TO PREPARE THE DAILY REPORT AND
THE MONTHLY SETTLEMENT REPORT AND THE MASTER SERVICER SHALL PROCURE THE SPOT
RATES FROM THE FX COUNTERPARTY IN ORDER TO MAKE THE DISTRIBUTIONS FROM THE
SERIES CONCENTRATION ACCOUNTS SET FORTH IN SECTIONS 3.01(F), (G), (H) AND (I) OF
THE POOLING AGREEMENT.

 


SECTION 2.04.                                                          
RECONCILIATION OF DEPOSITS.

 

If, in respect of Collections on account of a Receivable, the Master Servicer
deposits into a Collection Account, or a Company Concentration Account (a) a
check or electronic payment request that is not honored for any reason or (b) an
amount that is less than or more than the actual amount of such Collections, the
Master Servicer shall, in lieu of making a reconciling withdrawal or deposit
(and any related bookkeeping entries), as the case may be, adjust the amount
subsequently deposited into such Collection Account or Company Concentration

 

11

--------------------------------------------------------------------------------


 

Account to reflect such dishonored check or electronic payment re-claim or
deposit mistake. Any Receivable in respect of which a dishonored check or
electronic payment re-claim is received shall be deemed not to have been paid;
provided, that no adjustments made pursuant to this Section 2.04 shall change
any amount previously reported pursuant to Section 4.02.

 


SECTION 2.05.                                                          
SERVICING COMPENSATION.

 


(A)                                  PRIOR TO THE LIQUIDATION SERVICER
COMMENCEMENT DATE, AS COMPENSATION FOR THE ADMINISTRATION AND SERVICING
ACTIVITIES HEREUNDER, THE MASTER SERVICER SHALL BE ENTITLED TO RECEIVE ON EACH
DISTRIBUTION DATE IN ARREARS, FOR THE PRECEDING SETTLEMENT PERIOD PRIOR TO THE
TERMINATION OF THE TRUST PURSUANT TO SECTION 9.01 OF THE POOLING AGREEMENT, A
PORTION (EXPRESSED AS A PERCENTAGE) OF A SERVICING FEE (THE “SERVICING FEE”),
WHICH SHALL BE A MAXIMUM AMOUNT EQUAL TO THE PRODUCT OF (A) THE SERVICING FEE
PERCENTAGE, (B)(I) THE AVERAGE AGGREGATE PRINCIPAL AMOUNT OF THE RECEIVABLES FOR
SUCH SETTLEMENT PERIOD OR (II) WITH RESPECT TO THE INITIAL ACCRUAL PERIOD, THE
AVERAGE AGGREGATE PRINCIPAL AMOUNT OF THE RECEIVABLES FROM (AND INCLUDING) THE
SERIES 2000-1 ISSUANCE DATE TO (BUT EXCLUDING) THE LAST DAY OF THE INITIAL
SETTLEMENT PERIOD AND (C) THE NUMBER OF DAYS IN SUCH SETTLEMENT PERIOD DIVIDED
BY 360. THE COMPANY AND THE INITIAL MASTER SERVICER MAY FROM TIME TO TIME AGREE
IN WRITING TO A REDUCED SERVICING FEE. IF THERE IS A MASTER SERVICER DEFAULT AND
A SUCCESSOR MASTER SERVICER DEFAULT IS APPOINTED BY THE TRUSTEE, THE SERVICING
FEE FOR SUCH SUCCESSOR MASTER SERVICER SHALL BE THE FEE AGREED UPON BETWEEN THE
TRUSTEE AND SUCH SUCCESSOR MASTER SERVICER; PROVIDED, HOWEVER, THAT SUCH
SERVICING FEE SHALL NOT EXCEED THE MAXIMUM SERVICING FEE PAYABLE HEREUNDER TO
THE MASTER SERVICER. THE SERVICING FEE PAYABLE TO THE LIQUIDATION SERVICER SHALL
BE THE LIQUIDATION SERVICING FEE. EXCEPT AS OTHERWISE SET FORTH IN THE RELATED
SUPPLEMENT, THE SHARE OF THE SERVICING FEE ALLOCABLE TO CERTIFICATES OF EACH
OUTSTANDING SERIES FOR ANY SETTLEMENT PERIOD SHALL BE AN AMOUNT EQUAL TO THE
PRODUCT OF (I) THE SERVICING FEE FOR SUCH SETTLEMENT PERIOD AND (II) A FRACTION
(EXPRESSED AS A PERCENTAGE) (A) THE NUMERATOR OF WHICH IS THE DAILY AVERAGE
INVESTED AMOUNT FOR SUCH SETTLEMENT PERIOD WITH RESPECT TO SUCH OUTSTANDING
SERIES AND (B) THE DENOMINATOR OF WHICH IS THE DAILY AVERAGE AGGREGATE INVESTED
AMOUNT FOR SUCH SETTLEMENT PERIOD (WITH RESPECT TO ANY SUCH SERIES, THE “MONTHLY
SERVICING FEE”). THE MASTER SERVICER (ACTING IN SUCH CAPACITY) SHALL BE ENTITLED
TO RETAIN 10% OF THE SERVICING FEE AND SHALL PAY EACH LOCAL SERVICER A
PERCENTAGE OF THE REMAINING SERVICING FEE IN AN AMOUNT EQUAL TO THE PERCENTAGE
OBTAINED BY DIVIDING THE AGGREGATE PRINCIPAL AMOUNT OF RECEIVABLES SERVICED BY
SUCH LOCAL SERVICER BY THE AGGREGATE RECEIVABLES AMOUNT. THE SERVICING FEE SHALL
BE PAYABLE TO THE MASTER SERVICER (AND BY THE MASTER SERVICER TO THE LOCAL
SERVICERS) SOLELY PURSUANT TO THE TERMS OF, AND TO THE EXTENT AMOUNTS ARE
AVAILABLE FOR PAYMENT UNDER, ARTICLE III OF THE POOLING AGREEMENT. THE COMPANY
AND THE TRUSTEE SHALL HAVE NO LIABILITY TO PAY ANY AMOUNT OF THE SERVICING FEE
OR ANY OTHER FEE OR EXPENSE TO THE LOCAL SERVICERS. ANY SUCH FEE WHICH IS
PAYABLE TO A LOCAL SERVICER BELONGING IN THE UNITED KINGDOM SHALL BE INCLUSIVE
OF UNITED KINGDOM VALUE ADDED TAX AND THE APPLICATION OF SECTION 89 OF THE
UNITED KINGDOM VALUE ADDED TAX ACT 1994 SHALL BE EXCLUDED IN RELATION TO SUCH
FEE.

 

12

--------------------------------------------------------------------------------


 


(B)                                 THE COMPANY HEREBY DIRECTS THE MASTER
SERVICER TO PAY (FROM FUNDS OF THE COMPANY ONLY) AMOUNTS DUE TO THE LIQUIDATION
SERVICER, IN THE EVENT IT HAS BEEN APPOINTED TO COMMENCE PERFORMANCE OF ITS
SERVICES, INCLUDING THE LIQUIDATION SERVICER’S REASONABLE OUT-OF-POCKET EXPENSES
RELATING TO THE LIQUIDATION SERVICER’S INSPECTIONS, IF ANY, OF THE MASTER
SERVICER’S SERVICING FACILITIES. IN NO EVENT SHALL THE MASTER SERVICER OR THE
LIQUIDATION SERVICER, IN THE EVENT IT HAS BEEN APPOINTED TO COMMENCE PERFORMANCE
OF ITS SERVICES, BE LIABLE FOR ANY FEDERAL, STATE OR LOCAL INCOME OR FRANCHISE
TAX, OR ANY INTEREST OR PENALTIES WITH RESPECT THERETO, ASSESSED ON THE TRUST,
THE TRUSTEE OR THE INVESTOR CERTIFICATEHOLDERS OR THE LIQUIDATION SERVICER
EXCEPT IN ACCORDANCE WITH SECTION 5.02. NOTWITHSTANDING ANYTHING TO THE CONTRARY
IN ANY OTHER POOLING AND SERVICING AGREEMENTS, IN THE EVENT THAT THE MASTER
SERVICER FAILS TO PAY ANY AMOUNT DUE TO THE LIQUIDATION SERVICER PURSUANT TO
SECTION 8.05 OF THE POOLING AGREEMENT, OR FOLLOWING THE COMMENCEMENT AND
CONTINUATION (FOR A PERIOD GREATER THAN ANY APPLICABLE GRACE PERIOD) OF AN EARLY
AMORTIZATION PERIOD, THE LIQUIDATION SERVICER SHALL BE ENTITLED, IN ADDITION TO
ANY OTHER RIGHTS IT MAY HAVE UNDER LAW AND UNDER THE POOLING AGREEMENT, TO
RECEIVE DIRECTLY SUCH AMOUNTS OWING TO IT UNDER THE POOLING AND SERVICING
AGREEMENTS FROM, AND IN THE SAME ORDER OF PRIORITY AS, THE SERVICING FEE BEFORE
PAYMENT TO THE MASTER SERVICER OR LOCAL SERVICER OF ANY PORTION THEREOF. THE
MASTER SERVICER SHALL BE REQUIRED TO PAY ITS OWN AND ANY LOCAL SERVICER’S
EXPENSES FOR ITS OWN ACCOUNT AND SHALL NOT BE ENTITLED TO ANY PAYMENT THEREFOR
OTHER THAN THE SERVICING FEE. NOTHING CONTAINED HEREIN SHALL BE CONSTRUED TO
LIMIT THE OBLIGATION OF THE COMPANY TO PAY ANY AMOUNTS DUE TO THE LIQUIDATION
SERVICER PURSUANT TO SECTION 8.05 OF THE POOLING AGREEMENT. OTHER THAN AS
PROVIDED HEREIN OR IN ANY OTHER TRANSACTION DOCUMENT, THE TRUSTEE MAY NOT
SET-OFF OR APPLY FUNDS EXCEPT AS PERMITTED BY ARTICLE III OF THE POOLING
AGREEMENT OR ANY SUPPLEMENT THERETO AND THE TRUSTEE HEREBY AGREES THAT IT SHALL
HAVE NO RIGHT OF SETOFF OR BANKER’S LIEN AGAINST, AND NO RIGHT TO OTHERWISE
DEDUCT FROM, THE SERVICING FEE FOR ANY AMOUNT OWED TO IT BY THE MASTER SERVICER,
IN ITS CAPACITIES THE MASTER SERVICER OR OTHERWISE, PURSUANT TO THE TRANSACTION
DOCUMENTS.

 


SECTION 2.06.                                                           ADVANCES
BY THE MASTER SERVICER.

 


(A)                                  THE MASTER SERVICER TO THE EXTENT IT
DETERMINES THAT SUCH SERVICER ADVANCE WOULD BE RECOVERABLE FROM SUBSEQUENT
COLLECTIONS MAY DEPOSIT INTO THE APPLICABLE SERIES PRINCIPAL CONCENTRATION
SUBACCOUNT OR APPLICABLE SERIES NON-PRINCIPAL CONCENTRATION SUBACCOUNT MONIES IN
AN APPROVED CURRENCY IN AN AMOUNT EQUAL TO ANY PROJECTED LIQUIDITY SHORTFALL AS
DETERMINED BY THE MASTER SERVICER. THE MASTER SERVICER SHALL SET FORTH IN THE
DAILY REPORT AND THE MONTHLY SETTLEMENT REPORT THE AMOUNT OF ALL SERVICER
ADVANCES MADE BY THE MASTER SERVICER DURING THE RELATED REPORTING PERIOD.

 


(B)                                 ON EACH DISTRIBUTION DATE, THE TRUSTEE SHALL
REIMBURSE THE MASTER SERVICER FOR THE OUTSTANDING AMOUNT ADVANCED IN ACCORDANCE
WITH THE PROVISIONS OF EACH SUPPLEMENT.

 

13

--------------------------------------------------------------------------------


 


ARTICLE III

 


REPRESENTATIONS AND WARRANTIES

 


SECTION 3.01.                                                          
REPRESENTATIONS AND WARRANTIES OF THE MASTER SERVICER, LOCAL SERVICERS AND THE
SERVICER GUARANTOR.

 

As of (i) the date hereof and (ii) each Issuance Date, each of the Master
Servicer, each Local Servicer and the Servicer Guarantor hereby severally makes
the following representations and warranties to the Company and the Trustee:

 


(A)                                  ORGANIZATION; POWERS. IT (I) IS DULY
ORGANIZED OR FORMED, VALIDLY EXISTING AND, TO THE EXTENT APPLICABLE, IN GOOD
STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS FORMATION OR ORGANIZATION,
(II) HAS ALL REQUISITE POWER AND AUTHORITY TO OWN ITS PROPERTY AND ASSETS AND TO
CARRY ON ITS BUSINESS AS NOW CONDUCTED AND AS PROPOSED TO BE CONDUCTED, (III) IS
QUALIFIED TO DO BUSINESS IN, AND, TO THE EXTENT APPLICABLE, IN GOOD STANDING IN,
EVERY JURISDICTION WHERE THE NATURE OF ITS BUSINESS SO REQUIRES, EXCEPT WHERE
THE FAILURE SO TO QUALIFY COULD NOT REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT WITH RESPECT TO IT AND (IV) HAS THE POWER AND AUTHORITY
TO EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER EACH OF THE TRANSACTION
DOCUMENTS AND EACH OTHER AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY
TO WHICH IT IS OR WILL BE A PARTY.

 


(B)                                 AUTHORIZATION; NO CONFLICT. THE EXECUTION,
DELIVERY AND PERFORMANCE BY IT OF EACH OF THE TRANSACTION DOCUMENTS TO WHICH IT
IS A PARTY AND PERFORMANCE OF THE TRANSACTIONS CONTEMPLATED THEREBY (I) HAVE
BEEN DULY AUTHORIZED BY ALL REQUISITE CORPORATE AND, IF APPLICABLE AND REQUIRED,
STOCKHOLDER, MEMBER OR PARTNER ACTION AS APPLICABLE AND (II) WILL NOT (A)
VIOLATE (L) ANY REQUIREMENT OF LAW APPLICABLE TO IT OR (2) ANY PROVISION OF ANY
TRANSACTION DOCUMENT OR OTHER MATERIAL CONTRACTUAL OBLIGATION TO WHICH IT IS A
PARTY OR BY WHICH IT OR ANY OF ITS PROPERTY IS OR MAY BE BOUND, (B) BE IN
CONFLICT WITH, RESULT IN A BREACH OF OR CONSTITUTE (ALONE OR WITH NOTICE OR
LAPSE OF TIME OR BOTH) A DEFAULT UNDER, OR GIVE RISE TO ANY RIGHT TO ACCELERATE
OR TO REQUIRE THE PREPAYMENT, REPURCHASE OR REDEMPTION OF ANY OBLIGATION UNDER
ANY TRANSACTION DOCUMENT OR ANY OTHER MATERIAL CONTRACTUAL OBLIGATION TO WHICH
IT IS A PARTY OR BY WHICH ITS PROPERTY IS OR MAY BE BOUND, EXCEPT WHERE ANY SUCH
CONFLICT, VIOLATION, BREACH OR DEFAULT REFERRED TO IN CLAUSE (A) OR (B),
INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT WITH RESPECT TO IT, OR (C) RESULT IN THE CREATION OR
IMPOSITION OF ANY LIEN UPON THE RECEIVABLES (OTHER THAN PERMITTED LIENS).

 


(C)                                  ENFORCEABILITY. THIS AGREEMENT AND EACH
OTHER TRANSACTION DOCUMENT TO WHICH IT IS A PARTY HAS BEEN DULY EXECUTED AND
DELIVERED BY IT AND CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION
ENFORCEABLE AGAINST IT IN ACCORDANCE WITH SUCH DOCUMENT’S TERMS, SUBJECT (A) TO
APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM AND OTHER SIMILAR
LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY, FROM TIME TO TIME
IN EFFECT AND (B) TO GENERAL PRINCIPLES OF EQUITY (WHETHER ENFORCEMENT IS SOUGHT
BY A PROCEEDING IN EQUITY OR AT LAW).

 

14

--------------------------------------------------------------------------------


 


(D)                                 GOVERNMENTAL APPROVALS. NO ACTION, CONSENT
OR APPROVAL OF, REGISTRATION OR FILING WITH OR ANY OTHER ACTION BY ANY
GOVERNMENTAL AUTHORITY IS OR WILL BE REQUIRED IN CONNECTION WITH THE
TRANSACTIONS, EXCEPT FOR (I) THE FILING OF UCC FINANCING STATEMENTS (OR OTHER
APPLICABLE SIMILAR FILINGS) IN ANY APPLICABLE JURISDICTIONS NECESSARY TO PERFECT
THE COMPANY’S OWNERSHIP INTEREST IN THE RECEIVABLES AND THE TRUST’S
PARTICIPATION AND SECURITY INTEREST IN THE RECEIVABLES, AND (II) SUCH AS HAVE
BEEN MADE OR OBTAINED AND ARE IN FULL FORCE AND EFFECT.

 


(E)                                  LITIGATION; COMPLIANCE WITH LAWS.

 

(I)                                     THERE ARE NO ACTIONS, SUITS OR
PROCEEDINGS AT LAW OR IN EQUITY OR BY OR BEFORE ANY GOVERNMENTAL AUTHORITY NOW
PENDING OR, TO ITS KNOWLEDGE, THREATENED AGAINST IT (I) IN CONNECTION WITH THE
EXECUTION AND DELIVERY OF THE TRANSACTION DOCUMENTS AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED THEREUNDER OR (II) AS TO WHICH THERE IS A REASONABLE
POSSIBILITY OF AN ADVERSE DETERMINATION AND THAT, IF ADVERSELY DETERMINED, COULD
REASONABLY BE EXPECTED, INDIVIDUALLY OR IN THE AGGREGATE, TO RESULT IN A
MATERIAL ADVERSE EFFECT WITH RESPECT TO IT.

 

(II)                                  IT IS NOT IN DEFAULT WITH RESPECT TO ANY
JUDGMENT, WRIT, INJUNCTION, DECREE OR ORDER OF ANY GOVERNMENTAL AUTHORITY, WHERE
SUCH VIOLATION OR DEFAULT COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT WITH RESPECT TO IT.

 

(III)                               IT IS NOT IN DEFAULT UNDER OR WITH RESPECT
TO ANY REQUIREMENT OF LAW APPLICABLE TO THE COLLECTION AND SERVICING OF
RECEIVABLES WHERE SUCH DEFAULT WOULD BE REASONABLY LIKELY TO HAVE A MATERIAL
ADVERSE EFFECT WITH RESPECT TO IT.

 


(F)                                    AGREEMENTS.

 

(I)                                     IT IS NOT A PARTY TO ANY AGREEMENT OR
INSTRUMENT OR SUBJECT TO ANY CORPORATE, RESTRICTION IN ITS ORGANIZATIONAL
DOCUMENTS THAT HAS RESULTED OR COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT WITH RESPECT TO IT.

 

(II)                                  IT IS NOT IN DEFAULT IN ANY MANNER UNDER
ANY PROVISION OF ANY CONTRACTUAL OBLIGATION TO WHICH IT IS A PARTY OR BY WHICH
IT OR ANY OF ITS PROPERTIES OR ASSETS ARE BOUND, WHERE SUCH DEFAULT COULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT WITH RESPECT TO
IT.

 


(G)                                 NO MASTER SERVICER DEFAULT. NO MASTER
SERVICER DEFAULT OR POTENTIAL MASTER SERVICER DEFAULT HAS OCCURRED AND IS
CONTINUING.

 


(H)                                 SERVICING ABILITY. AS OF THE RELATED
ISSUANCE DATE, THERE HAS NOT BEEN SINCE THE DATE OF THIS AGREEMENT ANY ADVERSE
CHANGE IN ITS ABILITY TO PERFORM ITS OBLIGATIONS AS MASTER SERVICER UNDER ANY
TRANSACTION DOCUMENT TO WHICH IT IS A PARTY.

 

15

--------------------------------------------------------------------------------


 


(I)                                     LOCATION OF RECORDS. THE OFFICE AT WHICH
IT KEEPS ITS RECORDS CONCERNING ANY RECEIVABLES EITHER IS LOCATED (I) AT THE
ADDRESS SET FORTH IN SCHEDULE 3 OF THIS AGREEMENT OR (II) AT ANOTHER ADDRESS OF
WHICH THE MASTER SERVICER HAS NOTIFIED THE COMPANY AND THE TRUSTEE IN ACCORDANCE
WITH THE PROVISIONS OF SECTION 4.08.

 


(J)                                     RESPONSIBILITIES OF EACH LOCAL SERVICER.
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, (I) EACH LOCAL SERVICER SHALL
PERFORM OR CAUSE TO BE PERFORMED ALL OF ITS OBLIGATIONS UNDER THE POLICIES
RELATED TO THE RECEIVABLES SERVICED BY IT TO THE SAME EXTENT AS IF SUCH
RECEIVABLES HAD NOT BEEN SOLD, ASSIGNED, TRANSFERRED AND CONVEYED TO THE COMPANY
UNDER THE APPLICABLE ORIGINATION AGREEMENT, (II) THE EXERCISE BY THE COMPANY OF
ANY OF ITS RIGHTS UNDER THE APPLICABLE ORIGINATION AGREEMENT SHALL NOT RELIEVE
ANY LOCAL SERVICER OF ITS OBLIGATIONS WITH RESPECT TO SUCH RECEIVABLES AND (III)
EXCEPT AS PROVIDED BY LAW, THE COMPANY SHALL NOT HAVE ANY OBLIGATION OR
LIABILITY WITH RESPECT TO ANY RECEIVABLES, NOR SHALL THE COMPANY BE OBLIGATED TO
PERFORM ANY OF THE OBLIGATIONS OR DUTIES OF ANY LOCAL SERVICER.

 


(K)                                  ANTI-TERRORISM LAW.

 

(A)                              Neither it nor, to the actual knowledge of a
Responsible Officer, any of its Affiliates is in violation of any laws relating
to terrorism or money laundering (“Anti-Terrorism Law”), including Executive
Order No. 13224 on Terrorist Financing, effective September 24, 2001 (the
“Executive Order”), and the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56 (as amended) (the “Patriot Act”).

 

(B)                                Neither it nor, to the actual knowledge of a
Responsible Officer, any of its Affiliates or brokers or other agents, acting or
benefiting in any capacity in connection with its obligations hereunder is any
of the following:

 

(I)                                     A PERSON THAT IS LISTED IN THE ANNEX TO,
OR IS OTHERWISE SUBJECT TO THE PROVISIONS OF, THE EXECUTIVE ORDER;

 

(II)                                  A PERSON OWNED OR CONTROLLED BY, OR ACTING
FOR OR ON BEHALF OF, ANY PERSON THAT IS LISTED IN THE ANNEX TO, OR IS OTHERWISE
SUBJECT TO THE PROVISIONS OF, THE EXECUTIVE ORDER;

 

(III)                               A PERSON WITH WHICH IT IS PROHIBITED FROM
DEALING OR OTHERWISE ENGAGING IN ANY TRANSACTION BY ANY ANTI-TERRORISM LAW;

 

(IV)                              A PERSON THAT COMMITS, THREATENS OR CONSPIRES
TO COMMIT OR SUPPORTS “TERRORISM” AS DEFINED IN THE EXECUTIVE ORDER; OR

 

(V)                                 A PERSON THAT IS NAMED AS A “SPECIALLY
DESIGNATED NATIONAL AND BLOCKED PERSON” ON THE MOST CURRENT LIST PUBLISHED BY
THE US TREASURY DEPARTMENT, OFFICE OF FOREIGN ASSETS CONTROL AT ITS

 

16

--------------------------------------------------------------------------------


 

OFFICIAL WEBSITE OR ANY REPLACEMENT WEBSITE OR OTHER REPLACEMENT OFFICIAL
PUBLICATION OF SUCH LIST.

 


SECTION 3.02.                                                          
ADDITIONAL REPRESENTATIONS AND WARRANTIES OF THE MASTER SERVICER.

 

As of (i) the Series 2000-1 Issuance Date and (ii) each Series 2000-1 Increase
Date, the Master Servicer shall be deemed to represent and warrant that it has
determined, in accordance with the requirements for the calculations and
determinations provided for under the Transaction Documents, that the following
conditions have been satisfied:

 


(A)                                  (1) IN RESPECT OF THE SERIES 2000-1 U.S.
DOLLAR VFC CERTIFICATES, THE RELATED AGGREGATE SERIES 2000-1 INITIAL U.S. DOLLAR
INVESTED AMOUNT OR SERIES 2000-1 INCREASE AMOUNT IN RESPECT THEREOF IS EQUAL TO
$1,000,000 OR AN INTEGRAL MULTIPLE OF $100,000 IN EXCESS THEREOF AND (2) IN
RESPECT OF THE SERIES 2000-1 EURO VFC CERTIFICATES THE RELATED AGGREGATE SERIES
2000-1 INITIAL EURO INVESTED AMOUNT OR SERIES 2000-1 INCREASE AMOUNT IN RESPECT
THEREOF IS EQUAL OF €1,000,000 OR AN INTEGRAL MULTIPLE OF €100,000 IN EXCESS
THEREOF;

 


(B)                                 AFTER GIVING EFFECT TO THE SERIES 2000-1
INITIAL INVESTED AMOUNT OR THE SERIES 2000-1 INCREASE AMOUNT, AS APPLICABLE,

 

(I)                                     THE SERIES 2000-1 INVESTED AMOUNT
(CALCULATED WITHOUT REGARD TO CLAUSES (C)(IV) AND (V) OF THE DEFINITIONS OF
SERIES 2000-1 PURCHASER U.S. DOLLAR INVESTED AMOUNT AND SERIES 2000-1 PURCHASER
EURO INVESTED AMOUNT) WOULD NOT EXCEED THE SERIES 2000-1 MAXIMUM INVESTED AMOUNT
ON THE SERIES 2000-1 ISSUANCE DATE OR SUCH SERIES 2000-1 INCREASE DATE, AS THE
CASE MAY BE,

 

(II)                                  THE SERIES 2000-1 ALLOCATED RECEIVABLES
AMOUNT WOULD NOT BE LESS THAN THE SERIES 2000-1 TARGET RECEIVABLES AMOUNT ON THE
SERIES 2000-1 ISSUANCE DATE OR SUCH SERIES 2000-1 INCREASE DATE, AS THE CASE MAY
BE, AS SET FORTH IN THE DAILY REPORT DELIVERED ON SUCH DATE,

 

(III)                               WITH RESPECT TO ANY VFC PURCHASER GROUP, THE
SERIES 2000-1 PURCHASER U.S. DOLLAR INVESTED AMOUNT AND THE SERIES 2000-1
PURCHASER EURO INVESTED AMOUNT (CALCULATED WITHOUT REGARD TO CLAUSES (C)(IV) AND
(V) OF THE DEFINITION OF SERIES 2000-1 PURCHASER U.S. DOLLAR INVESTED AMOUNT AND
SERIES 2000-1 PURCHASER EURO INVESTED AMOUNT, RESPECTIVELY) WITH RESPECT TO SUCH
VFC PURCHASER GROUP WOULD NOT EXCEED ITS VFC PRO RATA SHARE OF THE SERIES 2000-1
PURCHASER U.S. DOLLAR INVESTED AMOUNT AND SERIES 2000-1 PURCHASER EURO INVESTED
AMOUNT ON THE SERIES 2000-1 ISSUANCE DATE OR SUCH SERIES 2000-1 INCREASE DATE,
AND

 

(IV)                              SO LONG AS ANY SERIES 2000-1 EURO VFC
CERTIFICATE IS OUTSTANDING, THE COMPANY MAINTAINS OUTSTANDING THE SERIES 2000-1
PURCHASER U.S. DOLLAR INVESTED AMOUNT EQUAL TO OR GREATER THAN THE SERIES 2000-1
REQUIRED PURCHASER U.S. DOLLAR INVESTED AMOUNT;

 

17

--------------------------------------------------------------------------------


 


(C)                                  NO SERIES 2000-1 EARLY AMORTIZATION EVENT
OR POTENTIAL SERIES 2000-1 EARLY AMORTIZATION EVENT UNDER THE AGREEMENT OR THIS
SUPPLEMENT SHALL HAVE OCCURRED AND BE CONTINUING; AND

 


(D)                                 ALL OF THE REPRESENTATIONS AND WARRANTIES
MADE BY THE MASTER SERVICER IN EACH TRANSACTION DOCUMENT TO WHICH IT IS A PARTY
ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE SERIES 2000-1
ISSUANCE DATE OR SUCH SERIES 2000-1 INCREASE DATE, AS THE CASE MAY BE, AS IF
MADE ON AND AS OF SUCH DATE (EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND
WARRANTIES ARE EXPRESSLY MADE AS OF ANOTHER DATE).

 


ARTICLE IV

 


COVENANTS OF THE MASTER SERVICER AND THE SERVICER GUARANTOR

 


SECTION 4.01.                                                           DELIVERY
OF DAILY REPORTS.

 

Unless otherwise specified in the Supplement with respect to any Series, on each
Local Business Day and with respect to each Outstanding Series, each Originator
shall deliver to the Master Servicer, a written report (an “Originator Daily
Report”) by 10 a.m. London time on the Local Business Day following each date of
sale or contribution of Receivables, setting forth for such date of sale or
offer, as the case may be, a description of Receivables sold or offered for
sale, as the case may be, to Huntsman International or conveyed to the Company,
as the case may be.

 

On each Business Day, the Master Servicer or its designee shall deliver to the
Trustee, the Liquidation Servicer and each Funding Agent no later than 12:30
p.m. London time, a written report substantially in the form attached as Exhibit
B to the Pooling Agreement (the “Daily Report”) setting forth, for such Business
Day the amount of Aggregate Daily Collections appearing in the Company
Concentration Accounts, the amount of initial Collections received on the
previous Business Day (the “Reported Day”) and appearing in the Collection
Accounts; the amount of Receivables contributed by the Contributor to the
Company, and for which a Participation and security interest has been granted by
the Company to the Trust; the amount of Ineligible Receivables (if any)
identified on the Reported Day; the amount of Servicer Advances deposited in the
Series Principal Concentration Subaccount or the Series Non-Principal
Concentration Subaccount on such day, plus the total amount of Servicer Advance
outstanding and not yet repaid as of such date; and such other information as
the Company, the Trustee or such Funding Agent may reasonably request. The Daily
Report must be delivered in an electronic format mutually agreed upon by the
Master Servicer, the Liquidation Servicer, the Trustee and the Funding Agent, or
if such electronic copy is not available, by facsimile (electronic form of such
Daily Report to be provided as soon as it is available). By delivery of a Daily
Report, the Master Servicer shall be deemed to have made a representation and
warranty that it has determined in accordance with the requirements for
calculations and determinations provided for under the Transaction Documents,
all information set forth therein is true and correct.

 


SECTION 4.02.                                                           DELIVERY
OF MONTHLY SETTLEMENT REPORT.

 

Unless otherwise specified in the Supplement with respect to any Outstanding
Series, the Master Servicer hereby covenants and agrees that it shall deliver to
each Funding Agent, the Liquidation Servicer, the Company and the Trustee by
12:30 p.m. London time, on each

 

18

--------------------------------------------------------------------------------


 

Settlement Report Date, a certificate of a Responsible Officer of the Master
Servicer substantially in the form of Exhibit C to the Pooling Agreement (a
“Monthly Settlement Report”) setting forth, as of the last day of the Settlement
Period most recently ended and for such Settlement Period, to the best of the
Master Servicer’s knowledge, (a) the information described in the form of the
Monthly Settlement Report including such changes as may be agreed to by the
Master Servicer, the Liquidation Servicer, the Company, the Trustee and each
Funding Agent (if any), (b) a list of any Obligors or Approved Obligor Countries
with debt ratings that have been either reduced or withdrawn during such
Settlement Period, (c) the amount of Servicer Advances made by the Master
Servicer during the related Settlement Period and the Outstanding Amount
Advanced as of the end of the related Settlement Period, (d) Day Sales
Outstanding for the reported Settlement Period, and (e) such other information
as the Trustee, the Liquidation Servicer or any Funding Agent may reasonably
request. Such certificate shall include a certification by a Responsible Officer
of the Master Servicer (subject to Section 8.11 hereof) that, (i) to such
Responsible Officer’s knowledge, the information contained therein is true and
correct in all material respects and (ii) the Master Servicer has performed all
of its obligations in all material respects under each Transaction Document to
which it is a party throughout such preceding Settlement Period (or, if there
has been a default in the performance of any such obligation, specifying each
such default known to such Responsible Officer and the nature and status
thereof). A copy of each Monthly Settlement Report may be obtained by any Holder
by a request in writing to the Trustee addressed to the Corporate Trust Office.
The Monthly Settlement Report must be delivered in an electronic format mutually
agreed upon by the Master Servicer, the Trustee, the Liquidation Servicer and
each Funding Agent, or if such electronic copy is not available, by facsimile
(electronic form of such Monthly Settlement Report to be provided as soon as it
becomes available).

 


SECTION 4.03.                                                           DELIVERY
OF QUARTERLY MASTER SERVICER’S CERTIFICATES.

 

The Master Servicer shall deliver to the Company, the Trustee and each Funding
Agent, subject to Section 8.12 hereof, a certificate of a Responsible Officer of
the Master Servicer substantially in the form of Schedule 1 hereto, certifying
that:

 


(A)                                  A REVIEW OF ITS AND THE COMPANY’S
ACTIVITIES DURING THE PRECEDING CALENDAR YEAR (OR IN THE CASE OF THE FIRST SUCH
CERTIFICATE ISSUED AFTER THE EFFECTIVE DATE, DURING THE PERIOD FROM THE
EFFECTIVE DATE THROUGH AND INCLUDING THE LAST DAY OF THE PRECEDING CALENDAR
QUARTER), AND OF ITS PERFORMANCE UNDER EACH TRANSACTION DOCUMENT WAS MADE UNDER
THE SUPERVISION OF SUCH RESPONSIBLE OFFICER;

 


(B)                                 TO THE BEST OF SUCH RESPONSIBLE OFFICER’S
KNOWLEDGE, BASED ON SUCH REVIEW, IT AND THE COMPANY HAVE EACH PERFORMED THEIR
RESPECTIVE OBLIGATIONS IN ALL MATERIAL RESPECTS UNDER EACH TRANSACTION DOCUMENT
THROUGHOUT THE PERIOD COVERED BY SUCH CERTIFICATE (OR, IF THERE HAS BEEN A
MATERIAL DEFAULT IN THE PERFORMANCE OF ANY SUCH OBLIGATION, SPECIFYING EACH SUCH
DEFAULT KNOWN TO SUCH RESPONSIBLE OFFICER AND THE NATURE AND STATUS THEREOF);
AND

 


(C)                                  TO THE BEST OF SUCH RESPONSIBLE OFFICER’S
KNOWLEDGE, EACH DAILY REPORT AND MONTHLY SETTLEMENT REPORT WAS AT THE TIME WHEN
DELIVERED CORRECT IN ALL MATERIAL RESPECTS.

 

19

--------------------------------------------------------------------------------


 

Such certificate shall be delivered by the Master Servicer within 45 days after
the end of each calendar year. A copy of each such certificate may be obtained
by any Holder by a request in writing to the Trustee addressed to the Corporate
Trust Office.

 


SECTION 4.04.                                                           DELIVERY
OF INDEPENDENT PUBLIC ACCOUNTANTS’ LETTER RELATED TO ANNUAL REVIEW OF ORIGINATOR
DAILY REPORTS, DAILY REPORTS AND MONTHLY SETTLEMENT REPORTS.

 

The Master Servicer shall, at the expense of the Company, cause Independent
Public Accountants to furnish to the Company, the Trustee, the Liquidation
Servicer and each Funding Agent within 120 days following the last day of the
Master Servicer’s fiscal year, beginning with the fiscal year ending December
31, 2000, a letter to the effect that such Independent Public Accountants have
performed the agreed-upon procedures set forth in Schedule 2 hereto relating to
the (a) review of the Master Servicer’s performance related to (i) the
preparation of the Daily Reports and (ii) the preparation of the Monthly
Settlement Reports, and (b) review of the preparation of the Originator Daily
Reports prepared by the Originators, during the preceding fiscal year and
describing such accountants’ findings with respect to such procedures; provided,
however, that so long as the Variable Funding Certificates are the only Investor
Certificates outstanding, the requirement to deliver the foregoing letter shall
be at the option of the Administrative Agent. A copy of any such report may be
obtained by any Holder by a request in writing to the Trustee addressed to the
Corporate Trust Office.

 


SECTION 4.05.                                                          
EXTENSION, AMENDMENT AND ADJUSTMENT OF RECEIVABLES; AMENDMENT OF POLICIES.

 


(A)                                  THE MASTER SERVICER HEREBY COVENANTS AND
AGREES WITH THE COMPANY AND THE TRUSTEE THAT IT SHALL NOT EXTEND, RESCIND,
CANCEL, AMEND OR OTHERWISE MODIFY, OR ATTEMPT OR PURPORT TO EXTEND, RESCIND,
CANCEL, AMEND OR OTHERWISE MODIFY THE TERMS OF, OR GRANT ANY DILUTION ADJUSTMENT
IN RESPECT OF, ANY RECEIVABLE, OR OTHERWISE TAKE ANY ACTION THAT IS INTENDED TO
CAUSE OR PERMIT A RECEIVABLE THAT IS AN ELIGIBLE RECEIVABLE TO CEASE TO BE AN
ELIGIBLE RECEIVABLE, EXCEPT IN ANY SUCH CASE (A) (I) SUCH CANCELLATION,
TERMINATION, AMENDMENT, MODIFICATION, OR WAIVER IS MADE IN ACCORDANCE WITH THE
SERVICING STANDARD SET FORTH IN SECTION 4.12 AND IN ACCORDANCE WITH TERMS OF THE
POLICIES (AND WOULD HAVE BEEN MADE IN THE ORDINARY COURSE OF BUSINESS), (II) IF
SUCH CANCELLATION, TERMINATION, AMENDMENT, MODIFICATION OR WAIVER AROSE AS A
RESULT OF A REQUEST FROM AN OBLIGOR, (III) IF ANY SUCH AMENDMENT, MODIFICATION
OR WAIVER DOES NOT CAUSE SUCH RECEIVABLE TO CEASE TO BE AN ELIGIBLE RECEIVABLE
AND (IV) SUCH CANCELLATION, TERMINATION, AMENDMENT, MODIFICATION OR WAIVER WOULD
NOT HAVE A MATERIAL AND PREJUDICIAL EFFECT ON THE COLLECTIBILITY OF THE RELEVANT
RECEIVABLE, OR (B) SUCH DILUTION ADJUSTMENT IS THE RESULT OF A PRE-EXISTING
CONTRACTUAL OBLIGATION BETWEEN THE CONTRIBUTOR, THE COMPANY OR ANY ORIGINATOR,
AS THE CASE MAY BE, AND THE RELATED OBLIGOR WITH RESPECT TO SUCH RECEIVABLE,
PROVIDED, THAT IN THE EVENT THE ORIGINATOR CANCELS AN INVOICE RELATED TO A
RECEIVABLE, THE ORIGINATOR MUST MAKE AN ORIGINATOR DILUTION ADJUSTMENT PAYMENT
IN ACCORDANCE WITH SECTION 2.05 OR 2.06 (OR THE APPLICABLE CORRESPONDING
SECTION) OF THE RELATED ORIGINATION AGREEMENT. IF THE MASTER SERVICER OR THE
ORIGINATOR CANCELS AN INVOICE RELATED TO A RECEIVABLE, EITHER (1) SUCH INVOICE
MUST BE REPLACED AS PART OF A “CREDIT AND RE-BILL” (AS DEFINED IN THE DEFINITION
OF DILUTION ADJUSTMENT) WITH AN INVOICE RELATING TO

 

20

--------------------------------------------------------------------------------


 


THE SAME TRANSACTION AS THE CANCELLED INVOICE OF EQUAL OR GREATER PRINCIPAL
AMOUNT WITHIN 5 BUSINESS DAYS OF SUCH CANCELLATION, (2) SUCH INVOICE MUST BE
REPLACED AS PART OF A “CREDIT AND RE-BILL” (AS DEFINED IN THE DEFINITION OF
DILUTION ADJUSTMENT) WITH AN INVOICE RELATING TO THE SAME TRANSACTION AS THE
CANCELLED INVOICE OF A LESSER PRINCIPAL AMOUNT WITHIN 5 BUSINESS DAYS OF SUCH
CANCELLATION AND THE ORIGINATOR MUST MAKE AN ORIGINATOR DILUTION ADJUSTMENT
PAYMENT TO THE COMPANY, IN AN AMOUNT EQUAL TO THE DIFFERENCE BETWEEN SUCH
CANCELLED AND REPLACEMENT INVOICES OR (3) THE ORIGINATOR MUST MAKE AN ORIGINATOR
DILUTION ADJUSTMENT PAYMENT TO THE COMPANY IN AN AMOUNT EQUAL TO THE FULL VALUE
OF SUCH CANCELLED INVOICE PURSUANT TO SECTION 2.05 OR 2.06 (OR THE APPLICABLE
CORRESPONDING SECTION) OF THE RELATED ORIGINATION AGREEMENT. ANY DILUTION
ADJUSTMENT AUTHORIZED TO BE MADE PURSUANT TO THE PRECEDING SENTENCE SHALL RESULT
IN THE REDUCTION, ON THE BUSINESS DAY ON WHICH SUCH DILUTION ADJUSTMENT ARISES
OR IS IDENTIFIED, IN THE AGGREGATE PRINCIPAL AMOUNT OF RECEIVABLES AND IF AS A
RESULT OF SUCH A REDUCTION THE AGGREGATE TARGET RECEIVABLES AMOUNT EXCEEDS THE
AGGREGATE RECEIVABLES AMOUNT, THE COMPANY (IN ADDITION TO THE OBLIGATIONS OF THE
ORIGINATORS UNDER THE RELATED ORIGINATION AGREEMENT IN RESPECT OF SUCH DILUTION
ADJUSTMENT) WILL BE REQUIRED TO PAY INTO RELEVANT THE SERIES PRINCIPAL
CONCENTRATION SUBACCOUNT WITH RESPECT TO EACH OUTSTANDING SERIES IN IMMEDIATELY
AVAILABLE FUNDS, WITHIN ONE (1) BUSINESS DAY OF SUCH DETERMINATION, THE PRO RATA
SHARE FOR SUCH SERIES (BASED ON A PERCENTAGE EQUAL TO THE INVESTED AMOUNT FOR
SUCH SERIES DIVIDED BY THE AGGREGATE INVESTED AMOUNT) OF THE ADJUSTMENT PAYMENT.

 


(B)                                 THE MASTER SERVICER SHALL NOT CHANGE OR
MODIFY THE POLICIES IN ANY MATERIAL RESPECT, EXCEPT (I) IF SUCH CHANGE OR
MODIFICATION IS NECESSARY UNDER ANY REQUIREMENT OF LAW OR (II) IF SUCH CHANGE OR
MODIFICATION WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT
IS SATISFIED WITH RESPECT THERETO. THE MASTER SERVICER SHALL PROVIDE NOTICE TO
THE COMPANY, THE TRUSTEE, EACH FUNDING AGENT AND THE LIQUIDATION SERVICER OF ANY
CHANGE OR MODIFICATION OF THE POLICIES.

 


(C)                                  THE MASTER SERVICER SHALL PERFORM ITS
OBLIGATIONS IN ACCORDANCE WITH AND COMPLY IN ALL MATERIAL RESPECTS WITH THE
POLICIES.

 


SECTION 4.06.                                                          
PROTECTION OF HOLDERS’ RIGHTS.

 

The Master Servicer hereby agrees with the Company and the Trustee that it shall
take no action, nor intentionally omit to take any action (provided that the
Master Servicer shall have no obligation to make any payments on behalf of an
Obligor that has defaulted under any Receivable except to the extent otherwise
required pursuant to Section 5.02) that would reasonably be expected to result
in a Material Adverse Effect in respect of the Receivables or any Related
Property, nor shall it reschedule, revise or defer payments due on any
Receivable except in accordance with the Policies or Section 4.05 above.

 


SECTION 4.07.                                                           SECURITY
INTEREST.

 

The Master Servicer hereby covenants and agrees that it shall not sell, pledge,
assign or transfer to any other Person, or grant, create, incur, assume or
suffer to exist any Lien (other than Permitted Liens) on any Receivable, whether
now existing or hereafter created, or any interest therein, and the Master
Servicer shall defend the right, title and interest of the

 

21

--------------------------------------------------------------------------------


 

Company and the Trust in, to and under any Receivable, whether now existing or
hereafter created, against all claims of third parties claiming through the
Master Servicer or the Company.

 


SECTION 4.08.                                                           LOCATION
OF RECORDS.

 

The Master Servicer hereby covenants and agrees that it shall not move any of
the offices where it keeps its records with respect to any Receivables
(including any office of a Local Servicer) outside of the location specified in
respect thereof on Schedule 3 to the related Origination Agreement, in any such
case, without giving thirty (30) days prior written notice to the Company, the
Trustee, the Liquidation Servicer and each Funding Agent.

 


SECTION 4.09.                                                          
INSPECTION RIGHTS.

 


(A)                                  SUBJECT TO THE PROVISIONS OF ANY
SUPPLEMENT, THE MASTER SERVICER SHALL, AT ANY REASONABLE TIME DURING NORMAL
BUSINESS HOURS ON ANY LOCAL BUSINESS DAY AND FROM TIME TO TIME, UPON REASONABLE
PRIOR NOTICE, AND AS OFTEN AS MAY REASONABLY BE REQUESTED, SUBJECT TO THEIR
RESPECTIVE SECURITY AND CONFIDENTIALITY REQUIREMENTS, (I) PERMIT THE COMPANY,
THE TRUSTEE, THE LIQUIDATION SERVICER, ANY FUNDING AGENT OR ANY OF THEIR
RESPECTIVE AGENTS OR REPRESENTATIVES, (A) TO EXAMINE AND MAKE COPIES OF AND
ABSTRACTS FROM ITS RECORDS, BOOKS OF ACCOUNT AND DOCUMENTS (INCLUDING COMPUTER
TAPES AND DISKS) RELATING TO THE RECEIVABLES AND (B) FOLLOWING THE OCCURRENCE OF
A MASTER SERVICER DEFAULT OR THE TERMINATION OF THE MASTER SERVICER’S
APPOINTMENT AS MASTER SERVICER TO BE PRESENT AT ITS OFFICES AND PROPERTIES TO
ADMINISTER AND CONTROL THE COLLECTION OF THE RECEIVABLES AND TO ALLOW THE
TRUSTEE AND THE LIQUIDATION SERVICER ACCESS TO DOCUMENTS, INSTRUMENTS AND OTHER
RECORDS (INCLUDING THE DOCUMENTS, INSTRUMENTS AND OTHER RECORDS REQUIRED TO BE
TRANSFERRED TO A SUCCESSOR PURSUANT TO SECTION 6.01 UPON A MASTER SERVICER
TRANSFER), EQUIPMENT AND PERSONNEL THAT ARE NECESSARY TO ENABLE THE LIQUIDATION
SERVICER OR SUCCESSOR MASTER SERVICER, AS APPLICABLE, TO CONTINUE SERVICING
OPERATIONS IN ACCORDANCE WITH THE TERMS OF THE TRANSACTION DOCUMENTS AND (II)
PERMIT THE COMPANY, THE TRUSTEE, ANY FUNDING AGENT OR ANY OF THEIR RESPECTIVE
AGENTS OR REPRESENTATIVES TO VISIT ITS PROPERTIES TO DISCUSS ITS AFFAIRS,
FINANCES AND ACCOUNTS RELATING TO THE RECEIVABLES OR ITS PERFORMANCE HEREUNDER
OR UNDER ANY OF THE OTHER TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY WITH ANY
OF ITS OFFICERS OR DIRECTORS AND WITH ITS INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS.

 


(B)                                 THE MASTER SERVICER SHALL PROVIDE THE
TRUSTEE WITH SUCH OTHER INFORMATION AS THE TRUSTEE MAY REASONABLY REQUEST IN
CONNECTION WITH THE FULFILMENT OF THE TRUSTEE’S OBLIGATIONS UNDER ANY POOLING
AND SERVICING AGREEMENTS.

 


SECTION 4.10.                                                           DELIVERY
OF FINANCIAL REPORTS.

 

The Master Servicer shall furnish to the Company, the Trustee and each Funding
Agent:

 


(A)                                  COPIES OF THE FOLLOWING FINANCIAL REPORTS,
NOTICES AND INFORMATION:

 

(I)                                     WITHIN 90 DAYS AFTER THE END OF EACH
FISCAL YEAR, THE SERVICER GUARANTOR’S CONSOLIDATED BALANCE SHEET AND RELATED
REPORTS OF INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOWS SHOWING THE CONSOLIDATED
FINANCIAL

 

22

--------------------------------------------------------------------------------


 

CONDITION OF THE SERVICER GUARANTOR AND ITS CONSOLIDATED SUBSIDIARIES AS OF THE
CLOSE OF SUCH FISCAL YEAR AND THE CONSOLIDATED RESULTS OF ITS OPERATIONS AND THE
OPERATIONS OF SUCH SUBSIDIARIES DURING SUCH YEAR (AND SHOWING, ON A COMPARATIVE
BASIS, THE FIGURES FOR THE PREVIOUS YEAR), ALL AUDITED BY INDEPENDENT PUBLIC
ACCOUNTANTS AND ACCOMPANIED BY AN OPINION OF SUCH ACCOUNTANTS (WHICH SHALL NOT
BE QUALIFIED IN ANY MATERIAL RESPECT EXCEPT THAT QUALIFICATIONS RELATING TO (I)
PREACQUISITION BALANCE SHEET ACCOUNTS OF PERSONS ACQUIRED BY THE MASTER SERVICER
AND (II) REPORTS IN RELIANCE ON ANOTHER ACCOUNTING FIRM SHALL BE PERMITTED) TO
THE EFFECT THAT SUCH CONSOLIDATED FINANCIAL REPORTS FAIRLY PRESENT IN ALL
MATERIAL RESPECTS THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF THE
SERVICER GUARANTOR AND ITS CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED BASIS IN
ACCORDANCE WITH GAAP CONSISTENTLY APPLIED;

 

(II)                                  WITHIN 60 DAYS AFTER THE END OF EACH OF
THE FIRST THREE FISCAL QUARTERS OF EACH FISCAL YEAR, THE SERVICER GUARANTOR’S
UNAUDITED CONSOLIDATED BALANCE SHEET AND RELATED REPORTS OF INCOME,
STOCKHOLDERS’ EQUITY AND CASH FLOWS SHOWING THE CONSOLIDATED FINANCIAL CONDITION
OF THE SERVICER GUARANTOR, EACH OF THE EUROPEAN ORIGINATORS AND EACH OF THEIR
CONSOLIDATED SUBSIDIARIES AS OF THE CLOSE OF SUCH FISCAL QUARTER AND THE
CONSOLIDATED RESULTS OF THE SERVICER GUARANTOR’S OPERATIONS AND THE OPERATIONS
OF SUCH SUBSIDIARIES DURING SUCH FISCAL QUARTER AND THE THEN ELAPSED PORTION OF
THE FISCAL YEAR (AND SHOWING, ON A COMPARATIVE BASIS, SUCH INFORMATION AS OF AND
FOR THE CORRESPONDING DATES AND PERIODS OF THE PRECEDING FISCAL YEAR), ALL
CERTIFIED BY A RESPONSIBLE OFFICER OF THE SERVICER GUARANTOR AS FAIRLY
PRESENTING IN ALL MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL CONDITION AND
RESULTS OF OPERATIONS OF THE SERVICER GUARANTOR AND ITS CONSOLIDATED
SUBSIDIARIES ON A CONSOLIDATED BASIS IN ACCORDANCE WITH GAAP (EXCEPT FOR THE
ABSENCE OF FOOTNOTE DISCLOSURE) CONSISTENTLY APPLIED, SUBJECT TO YEAR-END AUDIT
ADJUSTMENTS;

 

(III)                               WITHIN 150 DAYS AFTER THE END OF EACH FISCAL
YEAR AUDITED BALANCE SHEET AND RELATED REPORTS STATEMENTS OF INCOME,
STOCKHOLDERS’ EQUITY AND CASH FLOWS SHOWING THE FINANCIAL CONDITION OF THE
SERVICER GUARANTOR EACH OF ITS CONSOLIDATED SUBSIDIARIES;

 

(IV)                              WITHIN 300 DAYS AFTER THE END OF EACH FISCAL
YEAR AUDITED BALANCE SHEET AND RELATED REPORTS STATEMENTS OF INCOME,
STOCKHOLDERS’ EQUITY AND CASH FLOWS SHOWING THE FINANCIAL CONDITION OF EACH OF
THE EUROPEAN ORIGINATORS AND EACH OF THEIR CONSOLIDATED SUBSIDIARIES;

 


(B)                                 CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL
REPORTS UNDER SECTION 4.10(A)(II), SUBJECT TO SECTION 8.11 HEREOF, A CERTIFICATE
OF THE RESPONSIBLE OFFICER CERTIFYING SUCH REPORTS AND STATING TO THE BEST OF
SUCH PERSON’S KNOWLEDGE (I) NO EARLY AMORTIZATION EVENT OR POTENTIAL EARLY
AMORTIZATION EVENT EXISTS, OR (II) IF ANY EARLY AMORTIZATION EVENT OR POTENTIAL
EARLY AMORTIZATION EVENT EXISTS, STATING THE NATURE AND STATUS THEREOF;

 


(C)                                  PROMPTLY AFTER THE FILING THEREOF, COPIES
OF ANY REGISTRATION STATEMENT (OTHER THAN THE EXHIBITS THERETO AND EXCLUDING ANY
REGISTRATION STATEMENTS ON FORM S-8

 

23

--------------------------------------------------------------------------------


 


AND ANY OTHER REGISTRATION STATEMENT RELATING EXCLUSIVELY TO STOCK, BONUS,
OPTION, 401(K) AND OTHER SIMILAR PLANS FOR OFFICERS, DIRECTORS AND EMPLOYEES) OF
EACH ORIGINATOR AND THE SERVICER GUARANTOR OR ANY OF ITS RESPECTIVE SUBSIDIARIES
OR AFFILIATES;

 


(D)                                 PROMPTLY UPON THE FURNISHINGS THEREOF TO THE
SHAREHOLDERS OF EACH ORIGINATOR, COPIES OF ALL FINANCIAL STATEMENTS, FINANCIAL
REPORTS AND PROXY STATEMENTS SO FURNISHED;

 


(E)                                  (I) WITHIN TEN (10) DAYS AFTER THE DATE OF
ANY MATERIAL CHANGE IN THE POLICIES, A COPY OF THE POLICIES THEN IN EFFECT AND
(II) WITHIN TEN (10) CALENDAR DAYS AFTER THE DATE OF THE MASTER SERVICER’S
RECEIPT OF NOTICE OF OR THE PUBLICATION OF ANY CHANGE IN EACH ORIGINATOR’S
PUBLIC OR PRIVATE DEBT RATINGS BY A RATING AGENCY, IF ANY, A WRITTEN
CERTIFICATION OF SUCH ORIGINATOR’S PUBLIC OR PRIVATE DEBT RATINGS BY A RATING
AGENCY AFTER GIVING EFFECT TO SUCH CHANGE; AND

 


(F)                                    PROMPTLY, FROM TIME TO TIME, SUCH OTHER
INFORMATION REGARDING THE OPERATIONS, BUSINESS AFFAIRS AND FINANCIAL CONDITION
OF EACH ORIGINATOR, OR COMPLIANCE WITH THE TERMS OF ANY TRANSACTION DOCUMENT, IN
EACH CASE AS ANY FUNDING AGENT OR ANY TRUSTEE MAY REASONABLY REQUEST.

 


SECTION 4.11.                                                           NOTICES.

 

The Master Servicer shall furnish written notice of the following events to the
Company, the Trustee and each Funding Agent, promptly upon a Responsible Officer
of such Person obtaining actual knowledge thereof: (i) the reduction or
withdrawal of a relevant applicable rating of an Obligor, an Approved Obligor
Country or an Approved Currency by a Rating Agency or (ii) the occurrence of any
Originator Termination Event, Potential Originator Termination Event, Early
Amortization Event, Potential Early Amortization Event, Master Servicer Default,
Potential Master Servicer Default or Program Termination Event.

 


SECTION 4.12.                                                          
SERVICING STANDARD.

 

The Master Servicer hereby agrees with the Trustee that as Master Servicer it
shall exercise the same degree of skill and care in managing the administration
and servicing of the Receivables, and performing its obligations hereunder, as
it would exercise if it were the beneficial owner of all such Receivables (the
“Servicing Standard”).

 


SECTION 4.13.                                                           DELIVERY
OF INFORMATION OR DOCUMENTS REQUESTED BY THE COMPANY.

 

The Master Servicer shall promptly furnish to the Company and each other Person
identified by the Company all information and documents reasonably requested by
the Company that are necessary in order for the Company to fulfill its
obligations under the Transaction Documents.

 


SECTION 4.14.                                                          
MAINTENANCE OF RECORDS.

 

The Master Servicer shall obtain and maintain the original copies of all
documents delivered pursuant to or in connection with the Origination
Agreements, including offers and acceptances, Originator Daily Reports,
assignments, subrogation receipts or any similar instruments. The Master
Servicer shall retain copies of all documents and instruments

 

24

--------------------------------------------------------------------------------


 

required to be delivered under Section 2.2(g) of the Italian Receivables
Purchase Agreement and Section 4.9 of the Spanish Receivables Purchase
Agreement.

 


SECTION 4.15.                                                          
COMPLIANCE WITH FX HEDGING POLICY.

 

The Master Servicer shall ensure that the FX Hedging Policy is complied with at
all times, including by making the determinations necessary to assess compliance
with the FX Hedging Policy and by delivering all necessary instructions to the
Trustee to ensure that the Trustee enters into FX Forward Agreements as required
by the Pooling Agreement.

 


SECTION 4.16.                                                          
DESIGNATED LINES OF BUSINESS.

 

The Master Servicer shall ensure that the Receivables originated with respect to
an Excluded Designated Line of Business or Designated Line of Business are at
all times identified and distinguished from all other Receivables.

 


SECTION 4.17.                                                           NOTICE,
REPORTS, DIRECTIONS BY MASTER SERVICER.

 

Any information, notice or report to be delivered by, or any instructions,
requests, demands, elections or directions to be given by, the Master Servicer
under this Agreement is, unless otherwise indicated, being delivered or given by
the Master Servicer on behalf of the Company in accordance with the provisions
of this Agreement, the Pooling Agreement and the related Supplement.

 


ARTICLE V

 


OTHER MATTERS RELATING TO THE MASTER SERVICER

 


SECTION 5.01.                                                           MERGER,
CONSOLIDATION, ETC.

 

The Master Servicer shall not enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, transfer, lease, assign or
otherwise dispose of, all or substantially all of its property, business or
assets other than the assignments and transfers contemplated hereby; provided
that the Master Servicer may merge into or consolidate with any other Person or
convey, sell or transfer its property, business or assets substantially as an
entirety to another Person, if:

 


(A)                                  (I) THE MASTER SERVICER IS THE SURVIVING
ENTITY OR (II) THE SURVIVING PERSON (A) EXPRESSLY ASSUMES, WITHOUT EXECUTION OR
FILING OF ANY PAPER OR ANY FURTHER ACT ON THE PART OF ANY OF THE PARTIES HERETO,
THE PERFORMANCE OF EVERY ONE OF ITS COVENANTS AND OBLIGATIONS HEREUNDER AND (B)
NO MATERIAL ADVERSE EFFECT WITH RESPECT TO SUCH PERSON SHALL RESULT FROM SUCH
MERGER, CONSOLIDATION, SALE, LEASE, TRANSFER OR DISPOSAL OF ASSETS;

 


(B)                                 SUBJECT TO SECTION 8.11 HEREOF, IT HAS
DELIVERED TO THE TRUSTEE A RESPONSIBLE OFFICER’S CERTIFICATE AND AN OPINION OF
COUNSEL ADDRESSED TO THE TRUST AND THE TRUSTEE (I) EACH STATING THAT SUCH
CONSOLIDATION, MERGER, CONVEYANCE OR TRANSFER COMPLIES WITH THIS SECTION 5.01
AND (II) FURTHER STATING IN THE RESPONSIBLE OFFICER’S CERTIFICATE THAT ALL
CONDITIONS PRECEDENT HEREIN PROVIDED FOR RELATING TO SUCH TRANSACTION HAVE BEEN
COMPLIED WITH; AND

 

25

--------------------------------------------------------------------------------


 


(C)                                  EITHER (X) THE CORPORATION FORMED BY SUCH
CONSOLIDATION OR INTO WHICH THE MASTER SERVICER IS MERGED OR THE PERSON WHICH
ACQUIRED BY CONVEYANCE OR TRANSFER THE PROPERTIES AND ASSETS OF THE MASTER
SERVICER SUBSTANTIALLY AS AN ENTIRETY SHALL BE AN ELIGIBLE SUCCESSOR MASTER
SERVICER AS DETERMINED BY THE MASTER SERVICER WITH THE CONSENT OF THE FUNDING
AGENTS (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED) (TAKING INTO
ACCOUNT, IN MAKING SUCH DETERMINATION, THE EXPERIENCE AND OPERATIONS OF THE
PREDECESSOR MASTER SERVICER) OR (Y) UPON THE EFFECTIVENESS OF SUCH
CONSOLIDATION, MERGER, CONVEYANCE OR TRANSFER, A SUCCESSOR MASTER SERVICER SHALL
HAVE ASSUMED THE OBLIGATIONS OF THE MASTER SERVICER IN ACCORDANCE WITH THIS
AGREEMENT.

 


SECTION 5.02.                                                          
INDEMNIFICATION OF THE COMPANY, LIQUIDATION SERVICER, TRUST AND THE TRUSTEE.

 


(A)                                  THE MASTER SERVICER HEREBY AGREES TO
INDEMNIFY AND HOLD HARMLESS EACH OF THE COMPANY, THE LIQUIDATION SERVICER AND
THE TRUSTEE FOR THE BENEFIT OF THE INVESTOR CERTIFICATEHOLDERS, AND EACH OF
THEIR AFFILIATES, AND RESPECTIVE DIRECTORS, MANAGING MEMBERS, OFFICERS,
EMPLOYEES AND AGENTS AND EACH PERSON WHO CONTROLS ANY OF THEM OR THEIR
AFFILIATES WITHIN THE MEANING OF THE SECURITIES ACT AND ANY SUCCESSORS THERETO
(A “MASTER SERVICER INDEMNIFIED PERSON”) FROM AND AGAINST ANY LOSS, LIABILITY,
CLAIM, EXPENSE, DAMAGE, PENALTY, JUDGMENT, OR INJURY SUFFERED OR SUSTAINED BY
SUCH MASTER SERVICER INDEMNIFIED PERSON BY REASON OF ANY ACTS, OMISSIONS OR
ALLEGED ACTS OR OMISSIONS ARISING OUT OF, OR RELATING TO, THE MASTER SERVICER’S
OR LOCAL SERVICER’S ACTIVITIES PURSUANT TO ANY POOLING AND SERVICING AGREEMENT
INCLUDING BUT NOT LIMITED TO ANY JUDGMENT, AWARD, SETTLEMENT, REASONABLE
ATTORNEYS’ FEES AND OTHER REASONABLE COSTS OR EXPENSES INCURRED IN CONNECTION
WITH THE DEFENSE OF ANY ACTUAL OR THREATENED ACTION, PROCEEDING OR CLAIM;
PROVIDED THAT THE MASTER SERVICER SHALL NOT INDEMNIFY ANY MASTER SERVICER
INDEMNIFIED PERSON FOR ANY LIABILITY, COST OR EXPENSE OF SUCH MASTER SERVICER
INDEMNIFIED PERSON (I) ARISING FROM A DEFAULT BY AN OBLIGOR WITH RESPECT TO ANY
RECEIVABLE (EXCEPT THAT INDEMNIFICATION SHALL BE MADE TO THE EXTENT THAT SUCH
DEFAULT ARISES OUT OF THE MASTER SERVICER’S FAILURE TO PERFORM ITS DUTIES OR
OBLIGATIONS AS MASTER SERVICER UNDER THIS AGREEMENT), OR (II) TO THE EXTENT THAT
SUCH LOSS, LIABILITY, CLAIM, DAMAGE, PENALTY, INJURY, JUDGMENT, LIABILITY OR
EXPENSE IS FINALLY JUDICIALLY DETERMINED TO HAVE RESULTED PRIMARILY FROM THE
GROSS NEGLIGENCE OR WILFUL MISCONDUCT OF, OR WILFUL BREACH OF THIS AGREEMENT BY,
SUCH MASTER SERVICER INDEMNIFIED PERSON. THE PROVISIONS OF THIS INDEMNITY SHALL
RUN DIRECTLY TO, AND BE ENFORCEABLE BY, THE APPLICABLE MASTER SERVICER
INDEMNIFIED PERSON AND SHALL SURVIVE THE TERMINATION, IN WHOLE OR IN PART, OF
THE AGREEMENT AND THE RESIGNATION OR REMOVAL, AS APPLICABLE, OF THE MASTER
SERVICER.

 


(B)                                 IN ADDITION TO SECTION (A) ABOVE, THE MASTER
SERVICER SHALL INDEMNIFY AND HOLD HARMLESS EACH MASTER SERVICER INDEMNIFIED
PERSON FROM AND AGAINST ANY LOSS, LIABILITY, EXPENSE, DAMAGE OR INJURY SUFFERED
OR SUSTAINED BY REASON OF A BREACH BY THE MASTER SERVICER OR LOCAL SERVICER OF
ANY COVENANT CONTAINED IN SECTIONS 2.02(E), 2.02(F), 4.05, 4.06, 4.07 OR 4.12
THAT MATERIALLY ADVERSELY AFFECTS THE INTEREST OF THE COMPANY, THE TRUST OR THE
INVESTOR CERTIFICATEHOLDERS UNDER THE TRANSACTION DOCUMENTS WITH RESPECT TO ANY
RECEIVABLE OR THE COLLECTIBILITY OF ANY RECEIVABLE (A “MASTER SERVICER
INDEMNIFICATION

 

26

--------------------------------------------------------------------------------


 


EVENT”), BY PAYING SUCH MASTER SERVICER INDEMNIFIED PERSON A PAYMENT IN AN
AMOUNT EQUAL TO THE OUTSTANDING PRINCIPAL AMOUNT OF SUCH RECEIVABLE AT THE TIME
OF SUCH EVENT. PAYMENT SHALL OCCUR ON OR PRIOR TO THE 30TH BUSINESS DAY AFTER
THE DAY SUCH MASTER SERVICER INDEMNIFICATION EVENT BECOMES KNOWN TO THE MASTER
SERVICER UNLESS SUCH MASTER SERVICER INDEMNIFICATION EVENT SHALL HAVE BEEN CURED
ON OR BEFORE SUCH DAY.

 


SECTION 5.03.                                                           MASTER
SERVICER NOT TO RESIGN.

 

The Master Servicer shall not resign from the obligations and duties hereby
imposed on it except (a) upon determination that (i) the performance of its
duties hereunder is no longer permissible under applicable law, and (ii) there
is no commercially reasonable course of action that it could take to make the
performance of its duties hereunder permissible under applicable law or (b) if
the Master Servicer is terminated as Master Servicer pursuant to Section 6.01 or
(c) if the Master Servicer obtains the prior written consent of each Funding
Agent; provided, however, that such resignation shall not in any way affect the
Servicer Guarantor’s obligations hereunder or under any other Transaction
Document. Any such determination permitting the resignation of the Master
Servicer shall be evidenced as to clause (a)(i) above by an Opinion of Counsel
to such effect delivered to the Company, the Trustee and each Funding Agent. No
such resignation shall become effective until the Servicer Guarantor, or in the
event of a default under the Servicing Guarantee, a Successor Master Servicer
shall have assumed the responsibilities and obligations of the Master Servicer
in accordance with Section 6.02. The Trustee, the Company and each Funding Agent
shall be notified of such resignation (or termination) by the Master Servicer.

 


SECTION 5.04.                                                           ACCESS
TO CERTAIN DOCUMENTATION AND INFORMATION REGARDING THE RECEIVABLES.

 

The Master Servicer shall retain and hold in trust for the Company, each
Originator, each Funding Agent, and the Trustee at the office of the Master
Servicer all hard copies of the Originator Daily Reports and the Quittance
Subrogatives (as defined in the French Receivables Purchase Agreement) and such
computer programs, books of account and other records as are reasonably
necessary to enable the Trustee to determine at any time the status of the
Receivables and all collections and payments in respect thereof (including an
ability to recreate records evidencing the Receivables in the event of the
destruction of the originals thereof).

 


ARTICLE VI

 


MASTER SERVICER DEFAULTS; MASTER SERVICER TERMINATION

 


SECTION 6.01.                                                           MASTER
SERVICER DEFAULTS.

 

If any one of the following events (a “Master Servicer Default”) shall occur and
be continuing:

 


(A)                                  FAILURE BY THE MASTER SERVICER TO DELIVER
WITHIN ONE (1) BUSINESS DAY OF WHEN DUE, ANY DAILY REPORT OR, WITHIN THREE (3)
BUSINESS DAYS OF WHEN DUE, ANY MONTHLY SETTLEMENT REPORT, IN EACH CASE
CONFORMING IN ALL MATERIAL RESPECTS TO THE REQUIREMENT OF SECTION 4.01 OR 4.02;

 

27

--------------------------------------------------------------------------------


 


(B)                                 FAILURE BY THE MASTER SERVICER OR ANY LOCAL
SERVICER TO PAY ANY AMOUNT REQUIRED TO BE PAID BY IT UNDER ANY POOLING AND
SERVICING AGREEMENT (WHICH, WITH RESPECT TO SUCH LOCAL SERVICER, HAS NOT BEEN
PAID BY THE MASTER SERVICER BY WAY OF A SERVICING ADVANCE) OR TO GIVE ANY
DIRECTION WITH RESPECT TO THE ALLOCATION OR TRANSFER OF FUNDS UNDER ANY POOLING
AND SERVICING AGREEMENT, ON THE DATE SUCH PAYMENT IS DUE OR SUCH ALLOCATION OR
TRANSFER IS REQUIRED TO BE MADE;

 


(C)                                  FAILURE ON THE PART OF THE MASTER SERVICER
OR ANY LOCAL SERVICER DULY TO OBSERVE OR TO PERFORM IN ANY MATERIAL RESPECT ANY
OTHER OF THEIR RESPECTIVE COVENANTS OR AGREEMENTS SET FORTH IN ANY POOLING OR
SERVICING AGREEMENT IF SUCH FAILURE HAS A MATERIAL ADVERSE EFFECT ON THE HOLDERS
OF ANY OUTSTANDING INVESTOR CERTIFICATES AND CONTINUES UNREMEDIED UNTIL FIVE (5)
BUSINESS DAYS AFTER THE EARLIER OF (I) THE DATE ON WHICH A RESPONSIBLE OFFICER
OF THE MASTER SERVICER HAS KNOWLEDGE OF SUCH FAILURE AND (II) THE DATE ON WHICH
WRITTEN NOTICE OF SUCH FAILURE, REQUIRING THE SAME TO BE REMEDIED, SHALL HAVE
BEEN GIVEN (A) TO THE MASTER SERVICER BY THE COMPANY OR THE TRUSTEE, OR (B) TO
THE COMPANY, THE TRUSTEE AND TO THE MASTER SERVICER BY ANY FUNDING AGENT;
PROVIDED THAT IF SUCH FAILURE MAY BE CURED AND THE MASTER SERVICER OR THE
SERVICER GUARANTOR IS DILIGENTLY PURSUING SUCH CURE, SUCH EVENT SHALL NOT
CONSTITUTE A MASTER SERVICER DEFAULT FOR AN ADDITIONAL FIVE (5) CALENDAR DAYS;
AND PROVIDED, FURTHER, THAT NO MASTER SERVICER DEFAULT SHALL BE DEEMED TO OCCUR
UNDER THIS SUBSECTION WITH RESPECT TO A FAILURE ON THE PART OF THE MASTER
SERVICER IF THE MASTER SERVICER SHALL HAVE COMPLIED WITH THE PROVISIONS OF
SECTION 5.02(B) WITH RESPECT THERETO;

 


(D)                                 ANY REPRESENTATION, WARRANTY OR
CERTIFICATION MADE BY THE MASTER SERVICER, LOCAL SERVICER OR SERVICER GUARANTOR
IN ANY POOLING OR SERVICING AGREEMENT OR IN ANY CERTIFICATE DELIVERED PURSUANT
THERETO SHALL PROVE TO HAVE BEEN INCORRECT IN ANY MATERIAL RESPECT WHEN MADE OR
DEEMED MADE, WHICH INCORRECTNESS HAS A MATERIAL ADVERSE EFFECT ON THE HOLDERS OF
ANY OUTSTANDING INVESTOR CERTIFICATES OR ON THE COLLECTIBILITY OF THE
RECEIVABLES AS A WHOLE AND WHICH MATERIAL ADVERSE EFFECT CONTINUES UNREMEDIED
UNTIL FIVE (5) BUSINESS DAYS AFTER THE EARLIER OF (I) THE DATE ON WHICH A
RESPONSIBLE OFFICER OF THE MASTER SERVICER HAS KNOWLEDGE OF SUCH FAILURE AND
(II) THE DATE ON WHICH WRITTEN NOTICE THEREOF, REQUIRING THE SAME TO BE
REMEDIED, SHALL HAVE BEEN GIVEN (A) TO THE MASTER SERVICER BY THE COMPANY OR THE
TRUSTEE, OR (B) TO THE COMPANY, TO THE TRUSTEE AND TO THE MASTER SERVICER BY ANY
FUNDING AGENT; PROVIDED, THAT IF SUCH INCORRECTNESS MAY BE CURED AND THE MASTER
SERVICER IS DILIGENTLY PURSUING SUCH CURE, SUCH EVENT SHALL NOT CONSTITUTE A
MASTER SERVICER DEFAULT FOR AN ADDITIONAL FIVE (5) CALENDAR DAYS;

 


(E)                                  AN INSOLVENCY EVENT SHALL HAVE OCCURRED
WITH RESPECT TO THE MASTER SERVICER OR THE SERVICER GUARANTOR;

 


(F)                                    THERE SHALL HAVE OCCURRED AND BE
CONTINUING A PROGRAM TERMINATION EVENT UNDER ANY ORIGINATION AGREEMENT;

 


(G)                                 ANY POOLING AND SERVICING AGREEMENT OR
ORIGINATION AGREEMENT SHALL CEASE, FOR ANY REASON, TO BE IN FULL FORCE AND
EFFECT, OR THE COMPANY, THE MASTER SERVICER,

 

28

--------------------------------------------------------------------------------


 


ANY LOCAL SERVICER OR ANY AFFILIATE OF ANY OF THE FOREGOING, SHALL SO ASSERT IN
WRITING;

 


(H)                                 ANY ACTION, SUIT, INVESTIGATION OR
PROCEEDING AT LAW OR IN EQUITY (INCLUDING INJUNCTIONS, WRITS OR RESTRAINING
ORDERS) SHALL BE BROUGHT OR COMMENCED OR FILED BY OR BEFORE ANY ARBITRATOR,
COURT OR GOVERNMENTAL AUTHORITY AGAINST THE COMPANY, THE MASTER SERVICER OR ANY
LOCAL SERVICER OR ANY PROPERTIES, REVENUES OR RIGHTS OF ANY THEREOF WHICH COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE HOLDERS OF ANY
OUTSTANDING SERIES OF INVESTOR CERTIFICATES; OR

 


(I)                                     (A) THE SERVICER GUARANTOR OR ANY OF ITS
SUBSIDIARIES SHALL DEFAULT IN THE OBSERVANCE OR PERFORMANCE OF ANY AGREEMENT OR
CONDITION RELATING TO ANY OF ITS OUTSTANDING INDEBTEDNESS OR CONTAINED IN ANY
INSTRUMENT OR AGREEMENT EVIDENCING, SECURING OR RELATING THERETO, OR (B) ANY
OTHER EVENT SHALL OCCUR OR CONDITION EXIST, THE EFFECT OF WHICH DEFAULT OR OTHER
EVENT OR CONDITION IS TO CAUSE SUCH INDEBTEDNESS TO BECOME DUE PRIOR TO ITS
STATED MATURITY; PROVIDED, HOWEVER, THAT NO MASTER SERVICER DEFAULT SHALL BE
DEEMED TO OCCUR UNDER THIS PARAGRAPH UNLESS THE AGGREGATE AMOUNT OF INDEBTEDNESS
IN RESPECT OF WHICH ANY DEFAULT OR OTHER EVENT OR CONDITION REFERRED TO IN THIS
PARAGRAPH SHALL HAVE OCCURRED SHALL BE EQUAL TO AT LEAST $50,000,000;

 

then, so long as the Master Servicer Default shall not have been remedied (or
waived in accordance with the terms of the Transaction Documents), the Trustee
may, and at the written direction of the Funding Agent(s) representing more than
50% of the Aggregate Invested Amount, the Trustee shall, by notice then given in
writing to the Master Servicer (a “Termination Notice”), terminate all or any
part of the rights and obligations of the Master Servicer and each Local
Servicer hereunder and under the Pooling Agreement and Servicing Agreements
(other than rights and obligations of the Master Servicer under the Pooling and
Servicing Agreements existing prior to a Master Servicer Default); provided that
so long as an Affiliate of the Company is the Master Servicer, unless otherwise
designated in writing by the Company to the Trustee, any act or omission of the
Master Servicer shall not constitute a Master Servicer Default hereunder if and
to the extent that such act or omission results only in a failure to transfer to
the Company Receipts Account (or otherwise to pay to the Company) any amount
which should have been so transferred (or paid). Notwithstanding anything to the
contrary in this Section 6.01, a delay in or failure of performance referred to
under clause (a) or (b) above for a period of five (5) Business Days after the
applicable grace period shall not constitute a Master Servicer Default, if such
delay or failure could not have been prevented by the exercise of commercially
reasonable diligence by the Master Servicer and such delay or failure was caused
by a Force Majeure Delay with respect to the Master Servicer. After receipt by
the Master Servicer of a Termination Notice or delivery by the Master Servicer
of a Resignation Notice, on the date that the Liquidation Servicer or the
Successor Master Servicer, as applicable, shall have been notified by the
Trustee of the commencement of its services to be provided pursuant to Section
6.02, all authority and power of the Master Servicer and each Local Servicer
under any Pooling and Servicing Agreement to the extent specified in such
Termination Notice shall pass to and be vested in the Liquidation Servicer (a
“Service Transfer”) or the Successor Master Servicer, as applicable, and the
Trustee is hereby directed, authorized and empowered (upon the failure of the
Master Servicer to cooperate) to execute and deliver, on behalf of the Master
Servicer, as attorney-in-fact or otherwise, all documents and other instruments
upon the refusal of the

 

29

--------------------------------------------------------------------------------


 

Master Servicer to execute or to deliver such documents or instruments, and to
do and to accomplish all other acts or things necessary or appropriate to effect
the purposes of such Service Transfer and the Trustee shall incur no liability
in connection with effecting such Service Transfer. The Master Servicer and each
Local Servicer agrees to cooperate with the Company, the Trustee or the
Liquidation Servicer or the Successor Master Servicer, as applicable, in
effecting the termination of the responsibilities and rights of the Master
Servicer and each Local Servicer to conduct their duties hereunder, including
the transfer to the Liquidation Servicer or the Successor Master Servicer, as
applicable, of all authority of the Master Servicer and each Local Servicer to
service the Receivables, provided for under the Pooling and Servicing Agreements
(including all authority over all Collections that shall on the date of transfer
be held by the Master Servicer for deposit, or that have been deposited by the
Master Servicer, in any Collection Account, Master Collection Account or Company
Concentration Account or that shall thereafter be received with respect to the
Receivables), and in assisting the Liquidation Servicer or the Successor Master
Servicer, as the case may be. Upon a Service Transfer, the terminated Master
Servicer and each Local Servicer shall promptly (x) assemble all of its
documents, instruments and other records (including credit files, licenses (to
the extent transferable), rights, copies of all relevant computer programs and
any necessary licenses (to the extent transferable) for the use thereof, related
material, computer tapes, disks, cassettes and data) that (i) evidence or record
Receivables and (ii) are otherwise necessary to enable the Liquidation Servicer
or the Successor Master Servicer, as the case may be, to coordinate servicing of
all such Receivables and to prepare and deliver Daily Reports and Monthly
Settlement Reports, (iii) are otherwise necessary to immediately enable the
Liquidation Servicer or the Successor Master Servicer, as the case may be, to
effect the Collection of such Receivables, with or without the participation of
an Originator or the Master Servicer and (y) deliver to the extent permitted by
law or license (to the extent transferable) the use of all of the foregoing
documents, instruments and other records to such Liquidation Servicer or the
Successor Master Servicer, as the case may be, at a place designated by the
Liquidation Servicer or the Successor Master Servicer, as the case may be;
provided, however, that the Master Servicer shall not be required, to the extent
it has an ownership interest in any electronic records, computer software or
licenses, to transfer, assign, set-over or otherwise convey such ownership
interests to the Liquidation Servicer or the Successor Master Servicer, as the
case may be. In recognition of the terminated Master Servicer’s need to have
access to any such documents, instruments and other records that may be
transferred to the Liquidation Servicer or the Successor Master Servicer, as the
case may be, hereunder, whether as a result of its continuing responsibility as
a servicer of accounts receivable that are not the subject of the Participation
or otherwise, the Liquidation Servicer or the Successor Master Servicer, as the
case may be, shall provide to such terminated Master Servicer reasonable access
to such documents, instruments and other records transferred by such terminated
Master Servicer to it in connection with any activity arising in the ordinary
course of the terminated Master Servicer’s business; provided that the
terminated Master Servicer shall not disrupt or otherwise interfere with the
Liquidation Servicer’s or the Successor Master Servicer’s, as the case may be,
use of and access to such documents, instruments and other records. To the
extent that compliance with this Section 6.01 shall require the terminated
Master Servicer to disclose to such Successor Master Servicer information of any
kind that the terminated Master Servicer reasonably deems to be confidential,
the Liquidation Servicer or the Successor Master Servicer, as the case may be,
shall be required to enter into such customary licensing and confidentiality
agreements as the terminated Master Servicer shall reasonably deem necessary to
protect its interests. All costs and expenses incurred by the terminated Master
Servicer and the Trustee in connection with any Service Transfer shall be for
the account of the terminated Master Servicer and to the

 

30

--------------------------------------------------------------------------------


 

extent any costs or expenses incurred by the Trustee are not so paid, the
Trustee shall be entitled to be paid such items from amounts that would
otherwise be distributable to the Company under Article III of the Pooling
Agreement.

 


SECTION 6.02.                                                           TRUSTEE
TO ACT; APPOINTMENT OF SUCCESSOR.

 


(A)                                  UPON (I) IN THE CASE OF A TERMINATION OF
THE MASTER SERVICER, THE RECEIPT BY THE MASTER SERVICER OF A TERMINATION NOTICE
PURSUANT TO SECTION 6.01 OR (II) IN THE CASE OF A RESIGNATION OF THE MASTER
SERVICER, NOTIFICATION BY THE MASTER SERVICER TO THE TRUSTEE, THE COMPANY AND
EACH FUNDING AGENT IN WRITING OF ITS RESIGNATION PURSUANT TO SECTION 5.03 (THE
“RESIGNATION NOTICE”), THE MASTER SERVICER SHALL CONTINUE TO PERFORM ALL
SERVICING FUNCTIONS UNDER THE POOLING AND SERVICING AGREEMENTS UNTIL (1) IN THE
CASE OF A TERMINATION OF THE MASTER SERVICER, THE EARLIER OF (A) THE DATE ON
WHICH THE LIQUIDATION SERVICER IS APPOINTED IN ACCORDANCE WITH SECTION 6.02(B)
AND (B) THE DATE OCCURRING FIVE (5) BUSINESS DAYS AFTER DELIVERY OF THE
TERMINATION NOTICE BY THE TRUSTEE TO THE MASTER SERVICER OR, (2) IN THE CASE OF
A RESIGNATION OF THE MASTER SERVICER, THE EARLIER OF (X) THE DATE ON WHICH A
SUCCESSOR MASTER SERVICER ACCEPTS ITS APPOINTMENT AND (Y) 60 DAYS AFTER THE
DELIVERY OF SUCH RESIGNATION NOTICE, AS THE CASE MAY BE. IN THE CASE OF A
RESIGNATION OF THE MASTER SERVICER, UPON THE RECEIPT BY THE TRUSTEE OF A
RESIGNATION NOTICE, THE TRUSTEE SHALL ENDEAVOR TO APPOINT AN ELIGIBLE SUCCESSOR
MASTER SERVICER SUBJECT TO THE CONSENT OF EACH FUNDING AGENT (THE “SUCCESSOR
MASTER SERVICER”) AND SUCH SUCCESSOR MASTER SERVICER SHALL ACCEPT ITS
APPOINTMENT BY A WRITTEN ASSUMPTION IN A FORM ACCEPTABLE TO THE TRUSTEE.

 


(B)                                 IN THE CASE OF A RESIGNATION OF THE MASTER
SERVICER, IN THE EVENT THAT A SUCCESSOR MASTER SERVICER HAS NOT BEEN APPOINTED
OR HAS NOT ACCEPTED ITS APPOINTMENT AT THE TIME WHEN THE MASTER SERVICER CEASES
TO ACT AS MASTER SERVICER AND IN THE CASE OF THE TERMINATION OF THE MASTER
SERVICER, THE TRUSTEE, WITHOUT FURTHER ACTION, SHALL IN EACH CASE NOTIFY THE
LIQUIDATION SERVICER (IN THE CASE OF A TERMINATION, CONCURRENT WITH GIVING THE
TERMINATION NOTICE) TO ACTIVATE THE COMMENCEMENT OF SERVICING BY THE LIQUIDATION
SERVICER AND TO ESTABLISH THE LIQUIDATION SERVICER COMMENCEMENT DATE. THE
LIQUIDATION SERVICER’S DUTIES AND SERVICES (BOTH BEFORE AND AFTER THE
LIQUIDATION SERVICER COMMENCEMENT DATE) SHALL BE AS PROVIDED IN SCHEDULE 4.
NOTWITHSTANDING ANY OTHER PROVISION TO THE CONTRARY IN THIS AGREEMENT OR ANY
OTHER TRANSACTION DOCUMENT, THE LIQUIDATION SERVICER’S OBLIGATIONS,
RESPONSIBILITIES AND LIABILITY WILL BE SOLELY AS SPECIFIED AND SUBJECT TO THE
TERMS SET OUT IN SCHEDULE 4.

 


(C)                                  UPON ITS APPOINTMENT, THE SUCCESSOR MASTER
SERVICER SHALL BE THE SUCCESSOR IN ALL RESPECTS TO THE MASTER SERVICER AND EACH
LOCAL SERVICER WITH RESPECT TO SERVICING FUNCTIONS UNDER THE POOLING AND
SERVICING AGREEMENTS (WITH SUCH CHANGES AS ARE AGREED TO BETWEEN SUCH SUCCESSOR
MASTER SERVICER AND THE COMPANY (WITH THE CONSENT OF THE FUNDING AGENT(S)
REPRESENTING HOLDERS OF MORE THAN 50% OF THE AGGREGATE INVESTED AMOUNT) OR THE
COMPANY AND THE TRUSTEE) AND SHALL BE SUBJECT TO ALL THE RESPONSIBILITIES,
DUTIES AND LIABILITIES RELATING THERETO PLACED ON THE MASTER SERVICER BY THE
TERMS AND PROVISIONS HEREOF, AND ALL REFERENCES IN ANY POOLING OR SERVICING
AGREEMENT TO THE MASTER SERVICER SHALL BE DEEMED TO REFER TO SUCH SUCCESSOR
MASTER SERVICER. THE SUCCESSOR MASTER SERVICER SHALL NOT BE LIABLE FOR, AND THE
REPLACED MASTER

 

31

--------------------------------------------------------------------------------


 


SERVICER SHALL INDEMNIFY THE SUCCESSOR MASTER SERVICER AGAINST COSTS INCURRED BY
THE SUCCESSOR MASTER SERVICER AS A RESULT OF, ANY ACTS OR OMISSIONS OF SUCH
REPLACED MASTER SERVICER OR ANY EVENTS OR OCCURRENCES OCCURRING PRIOR TO THE
SUCCESSOR MASTER SERVICER’S ACCEPTANCE OF ITS APPOINTMENT AS SUCCESSOR TO THE
MASTER SERVICER. ANY SUCCESSOR MASTER SERVICER SHALL MANAGE THE SERVICING AND
ADMINISTRATION OF THE RECEIVABLES IN ACCORDANCE WITH THE POLICIES AND THE TERMS
OF THE POOLING AND SERVICING AGREEMENTS.

 


(D)                                 THE COMPANY AND THE TRUSTEE HEREBY AGREE
THAT THE SUCCESSOR MASTER SERVICER SHALL RECEIVE THE SERVICING FEE AS ITS
SERVICING COMPENSATION AND THAT THE TRUSTEE SHALL NOT BE LIABLE FOR ANY
SERVICING FEE DIFFERENTIAL ARISING AS A RESULT OF ENGAGING A SUCCESSOR MASTER
SERVICER.

 


SECTION 6.03.                                                           WAIVER
OF PAST DEFAULTS.

 

Any continuing default by the Master Servicer or the Company in the performance
of its respective obligations hereunder and its consequences may be waived with
the consent of the Funding Agent(s) representing Holders of more than 50% of the
Aggregate Invested Amount, except a default in the failure to make any required
deposits or payments in respect of any Series of Investor Certificates, which
shall require a waiver by Funding Agents of all of the affected Investor
Certificates. Upon any such waiver of a past default, such default shall cease
to exist, and any default arising therefrom shall be deemed to have been
remedied for every purpose of the Pooling and Servicing Agreements. No such
waiver shall extend to any subsequent or other default or impair any right
consequent thereon except to the extent expressly so waived.

 


ARTICLE VII

 


GUARANTY

 


SECTION 7.01.                                                          
GUARANTY.

 

In order to induce the Company and the Trustee to execute and deliver this
Agreement, and in consideration thereof, the Servicer Guarantor hereby (i)
unconditionally and irrevocably guarantees to the Company and the Trustee the
obligations of the Master Servicer and each Local Servicer to perform all of the
terms, conditions, covenants and agreements to be made by the Master Servicer
and each Local Servicer under this Agreement, the Pooling Agreement or the
Origination Agreements, (ii) agrees to cause the Master Servicer and each Local
Servicer to perform and observe duly and punctually all of the foregoing, and
(iii) agrees that, if for any reason whatsoever the Master Servicer and each
Local Servicer fails to so perform and observe such terms, conditions, covenants
and agreements, the Servicer Guarantor will duly and punctually perform and
observe the same (the obligations referred to in clauses (i) through (iii) above
are collectively referred to as the “Guaranteed Obligations”). The liabilities
and obligations of the Servicer Guarantor under the guaranty contained in this
Article VII (this “Guaranty”) will be absolute and unconditional under all
circumstances. Notwithstanding anything to the contrary contained herein, the
Company and the Trustee acknowledge and agree that this Guaranty shall be a
guaranty of performance and not of payment.

 

32

--------------------------------------------------------------------------------


 


SECTION 7.02.                                                           SCOPE OF
GUARANTOR’S LIABILITY.

 

The Guaranteed Obligations are independent of the obligations of the Master
Servicer, any other guarantor or any other Person, and the Company and the
Trustee may enforce any of their rights hereunder independently of any other
right or remedy that the Company and the Trustee may at any time hold with
respect to the Guaranteed Obligations or any security or other guaranty
therefor. Without limiting the generality of the foregoing, the Company and the
Trustee may bring a separate action against the Servicer Guarantor without first
proceeding against the Master Servicer or any Local Servicer, any other
guarantor or any other Person, and regardless of whether the Master Servicer or
any other guarantor or any other Person is joined in any such action. The
Servicer Guarantor’s liability hereunder shall at all times remain effective
with respect to Guaranteed Obligations and the obligations of the Master
Servicer and each Local Servicer under the Pooling Agreement, notwithstanding
any limitations on the liability of any Master Servicer or any Local Servicer to
the Company and the Trustee contained in any of the Transaction Documents or
elsewhere. The Company and the Trustee’s rights hereunder shall not be exhausted
by any action taken by the Company and the Trustee until all Guaranteed
Obligations have been fully performed.

 


SECTION 7.03.                                                           THE
COMPANY AND THE TRUSTEE’S RIGHT TO AMEND THIS AGREEMENT.

 

The Servicer Guarantor authorizes the Company, the Funding Agents and the
Trustee, at any time and from time to time without notice, without affecting the
liability of the Servicer Guarantor hereunder, to: (a) alter the terms of all or
any part of the Guaranteed Obligations; (b) waive, release, terminate, abandon,
subordinate and enforce all or any part of the Guaranteed Obligations and any
security or guaranties therefor, (c) release the Master Servicer, any guarantor
or any other Person from any personal liability with respect to all or any part
of the Guaranteed Obligations; and (d) assign its rights under this Guaranty in
whole or in part.

 


SECTION 7.04.                                                           WAIVER
OF CERTAIN RIGHTS BY GUARANTOR.

 

The Servicer Guarantor hereby waives each of the following to the fullest extent
allowed by law:

 


(A)                                  ANY DEFENSE BASED UPON:

 

(I)                                     ANY ACT OR OMISSION OF THE COMPANY AND
THE TRUSTEE OR ANY OTHER PERSON THAT DIRECTLY OR INDIRECTLY RESULTS IN THE
DISCHARGE OR RELEASE OF ANY OF THE MASTER SERVICER OR ANY OTHER PERSON OR ANY OF
THE GUARANTEED OBLIGATIONS OR ANY SECURITY THEREFOR; OR

 

(II)                                  ANY DISABILITY OR ANY OTHER DEFENSE OF THE
MASTER SERVICER WITH RESPECT TO THE GUARANTEED OBLIGATIONS, WHETHER CONSENSUAL
OR ARISING BY OPERATION OF LAW OR ANY BANKRUPTCY, INSOLVENCY OR DEBTOR-RELIEF
PROCEEDING, OR FROM ANY OTHER CAUSE;

 


(B)                                 ANY RIGHT (WHETHER NOW OR HEREAFTER
EXISTING) TO REQUIRE THE COMPANY AND THE TRUSTEE, AS A CONDITION TO THE
ENFORCEMENT OF THIS GUARANTY, TO PROCEED AGAINST THE MASTER SERVICER;

 

33

--------------------------------------------------------------------------------


 


(C)                                  PRESENTMENT, DEMAND, PROTEST AND NOTICE OF
ANY KIND, INCLUDING NOTICES OF DEFAULT AND NOTICE OF ACCEPTANCE OF THIS
GUARANTY; AND

 


(D)                                 ALL OTHER RIGHTS AND DEFENSES THE ASSERTION
OR EXERCISE OF WHICH WOULD IN ANY WAY DIMINISH THE LIABILITY OF THE SERVICER
GUARANTOR HEREUNDER IN RESPECT OF THE GUARANTEED OBLIGATIONS.

 


SECTION 7.05.                                                           MASTER
SERVICER’S OBLIGATIONS TO GUARANTOR AND GUARANTOR’S OBLIGATIONS TO MASTER
SERVICER SUBORDINATED.

 

Until all of the Guaranteed Obligations have been performed, the Servicer
Guarantor agrees that all existing and future payment obligations (whether
arising by subrogation or otherwise) of the Master Servicer or Local Servicer to
the Servicer Guarantor or the Servicer Guarantor to the Master Servicer or Local
Servicer shall be and hereby are expressly subordinated to the full performance
of the Guaranteed Obligations, on the terms set forth in clauses (a) through (d)
below, and the performance or payment of any such obligation of the Master
Servicer or any Local Servicer to the Servicer Guarantor is expressly deferred
in right to the full performance of the Guaranteed Obligations.

 


(A)                                  THE SERVICER GUARANTOR AUTHORIZES AND
DIRECTS THE MASTER SERVICER AND EACH LOCAL SERVICER AND EACH OF THE COMPANY AND
THE TRUSTEE AUTHORIZES AND DIRECTS THE SERVICER GUARANTOR TO TAKE SUCH ACTION AS
MAY BE NECESSARY OR APPROPRIATE TO EFFECTUATE AND MAINTAIN THE SUBORDINATION
PROVIDED HEREIN.

 


(B)                                 NO RIGHT OF ANY HOLDER OF THE GUARANTEED
OBLIGATIONS TO ENFORCE THE SUBORDINATION HEREIN SHALL AT ANY TIME OR IN ANY WAY
BE PREJUDICED OR IMPAIRED BY ANY ACT OR FAILURE TO ACT ON THE PART OF THE
SERVICER GUARANTOR, THE COMPANY AND THE TRUSTEE OR ANY OTHER PERSON OR BY ANY
NON-COMPLIANCE BY THE SERVICER GUARANTOR, THE TRUSTEE, THE COMPANY AND THE
TRUSTEE OR ANY OTHER PERSON WITH THE TERMS, PROVISIONS AND COVENANTS HEREOF OR
OF THE TRANSACTION DOCUMENTS REGARDLESS OF ANY KNOWLEDGE THEREOF THAT ANY SUCH
HOLDER OF THE GUARANTEED OBLIGATIONS MAY HAVE OR BE OTHERWISE CHARGED WITH.

 


(C)                                  NOTHING EXPRESS OR IMPLIED HEREIN SHALL
GIVE ANY PERSON OTHER THAN THE MASTER SERVICER, THE COMPANY, THE TRUSTEE, AND
THE SERVICER GUARANTOR ANY BENEFIT OR ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR
CLAIM HEREUNDER.

 


(D)                                 IF THE SERVICER GUARANTOR SHALL INSTITUTE OR
PARTICIPATE IN ANY SUIT, ACTION OR PROCEEDING AGAINST THE COMPANY OR THE TRUSTEE
OR THE COMPANY OR THE TRUSTEE SHALL INSTITUTE OR PARTICIPATE IN ANY SUIT, ACTION
OR PROCEEDING AGAINST THE SERVICER GUARANTOR, IN VIOLATION OF THE TERMS HEREOF,
THE COMPANY OR THE TRUSTEE OR THE SERVICER GUARANTOR, AS THE CASE MAY BE MAY
INTERPOSE AS A DEFENSE OR DILATORY PLEA THIS SUBORDINATION, EITHER THE COMPANY
OR THE TRUSTEE ARE IRREVOCABLY AUTHORIZED TO INTERVENE AND TO INTERPOSE SUCH
DEFENSE OR PLEA IN THEIR NAME OR IN THE NAME OF THE COMPANY OR THE TRUSTEE, OR
THE SERVICER GUARANTOR, AS THE CASE MAY BE.

 


SECTION 7.06.                                                          
GUARANTOR TO PAY THE COMPANY AND THE TRUSTEE’S EXPENSES.

 

The Servicer Guarantor agrees to pay to the Company and the Trustee, on demand,
all reasonable costs and expenses, including reasonable attorneys’ fees,
incurred by the Company

 

34

--------------------------------------------------------------------------------


 

and the Trustee in exercising any right, power or remedy conferred by this
Guaranty, or in the enforcement of this Guaranty, whether or not any action is
filed in connection therewith. Until paid to the Company and the Trustee, such
amounts shall bear interest, commencing with the Company and the Trustee’s
demand therefor, for each Settlement Period during the period from the date of
such demand until paid, at a rate equal to One-Month LIBOR plus 1.00%
(calculated on the basis of a 360-day year).

 


SECTION 7.07.                                                          
REINSTATEMENT.

 

This Guaranty shall continue to be effective or be reinstated, as the case may
be, and the rights of the Company and the Trustee shall continue, if at any time
performance of the General Obligations is discontinued by the Servicer Guarantor
upon an event of bankruptcy, dissolution, liquidation or reorganization of the
Company, the Trustee, the Servicer Guarantor, any other guarantor or any other
Person or upon or as a result of the appointment of a receiver, intervener or
conservator of, or trustee or similar officer for the foregoing, or any
substantial part of their respective property, or they become otherwise
insolvent.

 


ARTICLE VIII

 


MISCELLANEOUS PROVISIONS

 


SECTION 8.01.                                                          
AMENDMENT.

 

This Agreement may only be amended, supplemented or otherwise modified from time
to time if such amendment, supplement or modification is effected in accordance
with the provisions of Section 10.01 of the Pooling Agreement and any applicable
provision of a Supplement with respect to a Series.

 


SECTION 8.02.                                                          
TERMINATION.

 


(A)                                  THE RESPECTIVE OBLIGATIONS AND
RESPONSIBILITIES OF THE PARTIES HERETO SHALL TERMINATE ON THE TRUST TERMINATION
DATE (UNLESS SUCH OBLIGATIONS OR RESPONSIBILITIES ARE EXPRESSLY STATED TO
SURVIVE THE TERMINATION OF THIS AGREEMENT).

 


(B)                                 ALL AUTHORITY AND POWER GRANTED TO THE
MASTER SERVICER UNDER ANY POOLING OR SERVICING AGREEMENT SHALL AUTOMATICALLY
CEASE AND TERMINATE ON THE TRUST TERMINATION DATE, AND SHALL PASS TO AND BE
VESTED IN THE COMPANY AND THE COMPANY IS HEREBY AUTHORIZED AND EMPOWERED TO
EXECUTE AND DELIVER, ON BEHALF OF THE MASTER SERVICER AS ATTORNEY-IN-FACT OR
OTHERWISE, ALL DOCUMENTS AND OTHER INSTRUMENTS, AND TO DO AND ACCOMPLISH ALL
OTHER ACTS OR THINGS NECESSARY OR APPROPRIATE TO EFFECT THE PURPOSES OF SUCH
TRANSFER OF RIGHTS FROM AND AFTER THE TRUST TERMINATION DATE. THE MASTER
SERVICER SHALL COOPERATE WITH THE COMPANY IN EFFECTING THE TERMINATION OF ITS
RESPONSIBILITIES AND RIGHTS TO CONDUCT SERVICING OF THE RECEIVABLES ON THEIR
RESPECTIVE BEHALF. THE MASTER SERVICER SHALL TRANSFER ALL OF ITS RECORDS
RELATING TO THE RECEIVABLES TO THE COMPANY IN SUCH FORM AS THE COMPANY MAY
REASONABLY REQUEST AND SHALL TRANSFER ALL OTHER RECORDS, CORRESPONDENCE AND
DOCUMENTS TO THE COMPANY IN THE MANNER AND AT SUCH TIMES AS THE COMPANY WILL
REASONABLY REQUEST. TO THE EXTENT THAT COMPLIANCE WITH THIS SECTION 8.02(B)
SHALL REQUIRE THE MASTER SERVICER TO DISCLOSE TO THE COMPANY INFORMATION OF ANY
KIND THAT THE MASTER

 

35

--------------------------------------------------------------------------------


 


SERVICER DEEMS TO BE CONFIDENTIAL, THE COMPANY WILL BE REQUIRED TO ENTER INTO
SUCH CUSTOMARY LICENSING AND CONFIDENTIALITY AGREEMENTS AS THE MASTER SERVICER
SHALL REASONABLY DEEM NECESSARY TO PROTECT ITS INTERESTS.

 


SECTION 8.03.                                                          
GOVERNING LAW.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ANY CONFLICTS OF LAWS PRINCIPLES
(OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 


SECTION 8.04.                                                           WAIVER
OF TRIAL BY JURY AND SUBMISSION TO JURISDICTION.

 


(A)                                  THE PARTIES HERETO EACH WAIVE THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY
PARTY AGAINST THE OTHER PARTY, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT
CLAIMS OR OTHERWISE. THE PARTIES HERETO EACH AGREE THAT ANY SUCH CLAIM OR CAUSE
OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE
FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY
JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR
OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS PLACEMENT AGREEMENT OR ANY PROVISION HEREOF. THIS WAIVER
SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
TO THIS AGREEMENT.

 


(B)                                 ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES HERETO CONSENTS, FOR ITSELF AND
IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.
EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, OR ANY LEGAL PROCESS WITH RESPECT TO ITSELF OR ANY OF ITS PROPERTY,
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING
IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT RELATED
HERETO. EACH OF THE PARTIES HERETO WAIVES PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR

 

36

--------------------------------------------------------------------------------


 


OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY NEW YORK LAW.

 


(C)                                  THE PROVISIONS OF THIS SECTION 8.04 SHALL
SURVIVE THE TERMINATION OF THIS AGREEMENT, IN WHOLE OR IN PART, AND THE
ISSUANCE, PAYMENT AND DELIVERY OF THE CERTIFICATES.

 


SECTION 8.05.                                                           NOTICES.

 

All notices, requests and demands to or upon the respective parties hereto to be
effective shall be in writing (including by telecopy), and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
delivered by hand, or three days after being deposited in the mail, postage
prepaid, or, in the case of telecopy notice, when received, addressed as set
forth in Section 10.05 of the Pooling Agreement or the Applicable Notice
Provision of the related Origination Agreement, or to such other address as may
be hereafter notified by the respective parties hereto.

 


SECTION 8.06.                                                          
COUNTERPARTS.

 

This Agreement may be executed in two or more counterparts (and by different
parties on separate counterparts), each of which shall be an original, but all
of which together shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.

 


SECTION 8.07.                                                          
THIRD-PARTY BENEFICIARIES.

 

This Agreement shall inure to the benefit of and be binding upon the parties
hereto and the Investor Certificateholders and their respective successors and
permitted assigns. Except as provided in this Article VIII, no other person
shall have any right or obligation hereunder.

 


SECTION 8.08.                                                           MERGER
AND INTEGRATION.

 

Except as specifically stated otherwise herein, this Agreement sets forth the
entire understanding of the parties relating to the subject matter hereof, and
all prior understandings, written or oral, are superseded by this Agreement.
This Agreement may not be modified, amended, waived, or supplemented except as
provided herein.

 


SECTION 8.09.                                                          
HEADINGS.

 

The headings herein are for purposes of reference only and shall not otherwise
affect the meaning or interpretation of any provision hereof.

 


SECTION 8.10.                                                           NO
SET-OFF.

 

Except as expressly provided in this Agreement, each of the Master Servicer and
the Servicer Guarantor agrees that it shall have no right of set-off or banker’s
lien against, and no right to otherwise deduct from, any funds held in any
Collection Account, Master Collection Accounts or Company Concentration Accounts
for any amount owed to it by the Company, the Trust, the Trustee or any Holder.

 

37

--------------------------------------------------------------------------------


 


SECTION 8.11.                                                           NO
BANKRUPTCY PETITION.

 


(A)                                  THE SERVICER GUARANTOR HEREBY COVENANTS AND
AGREES THAT SOLELY IN ITS CAPACITY AS A CREDITOR OF THE COMPANY IT SHALL NOT
INSTITUTE AGAINST, OR JOIN ANY OTHER PERSON IN INSTITUTING AGAINST THE COMPANY
ANY INVOLUNTARY BANKRUPTCY, REORGANIZATION, ARRANGEMENT, INSOLVENCY OR
LIQUIDATION PROCEEDINGS, OR OTHER PROCEEDINGS (INCLUDING, BUT NOT LIMITED TO,
PETITIONING FOR THE DECLARATION OF THE COMPANY’S ASSETS EN DÉSASTRE) UNDER ANY
APPLICABLE INSOLVENCY LAWS.

 


(B)                                 THE MASTER SERVICER HEREBY COVENANTS AND
AGREES THAT SOLELY IN ITS CAPACITY AS A CREDITOR OF THE COMPANY IT SHALL NOT
INSTITUTE AGAINST, OR JOIN ANY OTHER PERSON IN INSTITUTING AGAINST THE COMPANY
ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT, INSOLVENCY OR LIQUIDATION
PROCEEDINGS, OR OTHER PROCEEDINGS (INCLUDING, BUT NOT LIMITED TO, PETITIONING
FOR THE DECLARATION OF THE COMPANY’S ASSETS EN DÉSASTRE) UNDER ANY APPLICABLE
INSOLVENCY LAWS.

 


(C)                                  NOTWITHSTANDING ANYTHING ELSEWHERE HEREIN,
THE SOLE REMEDY OF THE TRUST, THE TRUSTEE, THE HOLDERS, THE MASTER SERVICER AND
THE SERVICER GUARANTOR OR OF ANY OTHER PERSON IN RESPECT OF ANY OBLIGATION,
COVENANT, REPRESENTATION, WARRANTY OR AGREEMENT OF THE COMPANY UNDER OR RELATED
TO THIS AGREEMENT SHALL BE AGAINST THE ASSETS OF THE COMPANY, SUBJECT TO THE
PAYMENT PRIORITIES CONTAINED IN THE POOLING AGREEMENT AND THE RELATED
SUPPLEMENT. NEITHER THE TRUST, THE TRUSTEE, THE HOLDERS, THE MASTER SERVICER,
THE SERVICER GUARANTOR, NOR ANY OTHER PERSON SHALL HAVE ANY CLAIM AGAINST THE
COMPANY TO THE EXTENT THAT SUCH ASSETS ARE INSUFFICIENT TO MEET ANY SUCH
OBLIGATION, COVENANT, REPRESENTATION, WARRANTY OR AGREEMENT (THE DIFFERENCE
BEING REFERRED TO HEREIN AS “SHORTFALL”) AND ALL CLAIMS IN RESPECT OF THE
SHORTFALL SHALL BE EXTINGUISHED.

 


SECTION 8.12.                                                          
RESPONSIBLE OFFICER CERTIFICATES; NO RECOURSE.

 

Any certificate executed and delivered by a Responsible Officer of the Master
Servicer or the Servicer Guarantor, as the case may be pursuant to the terms of
the Transaction Documents shall be executed by such Responsible Officer not in
an individual capacity but solely in his or her capacity as an officer of the
Master Servicer or the Servicer Guarantor, and such Responsible Officer will not
be subject to personal liability as to the matters contained in the certificate.
A director, officer, employee or shareholder, as such, of the Master Servicer,
the Servicer Guarantor or the Company shall not have liability for any
obligation of the Master Servicer, the Servicer Guarantor or the Company (as the
case may be) hereunder or under any Transaction Document or for any claim based
on, in respect of, or by reason of, any Transaction Document, unless such claim
results from the gross negligence, fraudulent acts or wilful misconduct of such
director, officer, employee or shareholder.

 


SECTION 8.13.                                                          
CONSEQUENTIAL DAMAGES.

 

In no event shall the Master Servicer or the Trustee be liable for special,
indirect or consequential loss or damage of any kind whatsoever (including, but
not limited to, lost profits), even if it has been advised of the likelihood of
such loss or damage and regardless of the form of action.

 

38

--------------------------------------------------------------------------------


 


SECTION 8.14.                                                          
LIQUIDATION SERVICER.

 

The Liquidation Servicer is a party to this Agreement solely to receive the
benefit of the warranties, covenants, undertakings and indemnities expressed in
its favor hereunder (as expressly provided in Section 2.02, Section 2.05(b),
Article IV Section 5.02 and Article VI) and shall assume no obligation or incur
any liability to any other party hereto except to the Company (subject to the
terms of the contract agreed between the Company and the Liquidation Servicer)
for the performance of its obligations in accordance with Schedule 4.

 


SECTION 8.15.                                                          
EFFECTIVENESS OF THIS AGREEMENT.

 

This Agreement shall come into effect only upon the occurrence of the Series
2001-1 Redemption Date, at which time the existing Amended and Restated
Servicing Agreement dated October 21, 2002 will be of no further force and
effect except as to evidence the incurrence of obligations thereunder.

 

39

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

HUNTSMAN RECEIVABLES FINANCE LLC,
as Company

 

By:

/s/ SEAN DOUGLAS

 

 

Name: Sean Douglas

 

Title: Vice President and Treasurer

 

HUNTSMAN EUROPE BVBA,

as Master Servicer

 

By:

/s/ CHRISTOPHE STRUYVELT

 

 

Name: Christophe Struyvelt

 

 

Title: Manager

 

 

 

 

By:

/s/ FRANCIS DE CARRIÈRE

 

 

Name: Francis De Carrière

 

 

Title: Manager

 

 

 

 

HUNTSMAN INTERNATIONAL LLC,

 

 

By:

/s/ SEAN DOUGLAS

 

 

Name: Sean Douglas

 

Title: Vice President and Treasurer

 

TIOXIDE AMERICAS INC.,

 

 

By:

/s/ L. RUSSELL HEALY

 

 

Name: L. Russell Healy

 

Title: Vice President and Treasurer

 

HUNTSMAN PROPYLENE OXIDE LTD.,

 

 

By:

/s/ SEAN DOUGLAS

 

 

Name: Sean Douglas

 

Title: Vice President

 

HUNTSMAN INTERNATIONAL FUELS, L.P.,

 

 

By:

/s/ SEAN DOUGLAS

 

 

Name: Sean Douglas

 

Title: Vice President

 

40

--------------------------------------------------------------------------------


 

HUNTSMAN HOLLAND B.V.,

 

 

By:

/s/ BEN DE JONG

 

 

Name: Ben De Jong

 

Title: Attorney and Director

 

TIOXIDE EUROPE LIMITED,

 

 

By:

/s/ J. KIMO ESPLIN

 

 

Name: J. Kimo Esplin

 

Title: Director

 

HUNTSMAN PETROCHEMICALS (UK) LIMITED,

 

 

By:

/s/ J. KIMO ESPLIN

 

 

Name: J. Kimo Esplin

 

Title: Director

 

TIOXIDE EUROPE SRL,

 

 

By:

/s/ VALTER MUSSO

 

 

Name: Valter Musso

 

Title: President of the Board of Directors

 

HUNTSMAN SURFACE SCIENCES ITALIA SRL,

 

 

By:

/s/ DANIELLE FERRARI

 

 

Name: Danielle Ferrari

 

Title: Director

 

HUNTSMAN PATRICA S.R.L.,

 

 

By:

/s/ DANIELLE FERRARI

 

 

Name: Danielle Ferrari

 

Title: Director

 

TIOXIDE EUROPE S.L.,

 

 

By:

/s/ NEIL JONATHAN GRAHAM

 

 

Name: Neil Jonathan Graham

 

Title: Managing Director

 

41

--------------------------------------------------------------------------------


 

HUNTSMAN PERFORMANCE PRODUCTS SPAIN, S.L.,

 

 

By:

/s/ DANIELLE FERRARI

 

 

Name: Danielle Ferrari

 

Title: Director

 

TIOXIDE EUROPE SAS,

 

 

By:

/s/ DOMINIQUE VANNESTE

 

 

Name: Dominique Vanneste

 

Title: President

 

HUNTSMAN SURFACE SCIENCES (FRANCE),

 

 

By:

/s/ JOHN SMYTH

 

 

Name: /s/ John Smyth

 

Title: President

 

HUNTSMAN SURFACE SCIENCES UK LIMITED,

 

 

By:

/s/ MICHAEL CARTER

 

 

Name: Michael Carter

 

Title: Director

 

HUNTSMAN ETHYLENEAMINES LTD.,

 

By:

/s/ SEAN DOUGLAS

 

 

Name: Sean Douglas

 

Title: Vice President

 

HUNTSMAN PETROCHEMICAL CORPORATION,

 

 

By:

/s/ SEAN DOUGLAS

 

 

Name: Sean Douglas

 

Title: Vice President and Treasurer

 

42

--------------------------------------------------------------------------------


 

HUNTSMAN POLYMERS CORPORATION,

 

 

By:

/s/ SEAN DOUGLAS

 

 

Name: Sean Douglas

 

Title: Vice President and Treasurer

 

HUNTSMAN EXPANDABLE POLYMERS COMPANY, LC

 

By: HUNTSMAN INTERNATIONAL CHEMICALS CORPORATION,

its Manager

 

 

By:

/s/ SEAN DOUGLAS

 

 

Name: Sean Douglas

 

Title: Vice President

 

J.P. MORGAN BANK (IRELAND) plc,

not in its individual capacity but solely as Trustee

 

By:

/s/ [ILLEGIBLE]

 

 

Name:

 

Title:

 

HUNTSMAN INTERNATIONAL LLC,

as Servicer Guarantor

 

By:

/s/ SEAN DOUGLAS

 

 

Name: Sean Douglas

 

Title: Vice President and Treasurer

 

PRICEWATERHOUSECOOPERS LLP,

as Liquidation Servicer

 

By:

/s/ [ILLEGIBLE]

 

 

Name:

 

Title:

 

43

--------------------------------------------------------------------------------